 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 THOMAS R. GREEN (CABN 203480)
   Assistant United States Attorney
 5
     1301 Clay Street, Suite 340S
 6   Oakland, CA 94612
     Telephone: (510) 637-3695
 7   Fax: (510) 637-3724
     E-Mail: Thomas.Green@usdoj.gov
 8

 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                         )   CASE NO. CR 14-00030 JST
                                                       )
15           Plaintiff,                                )   DECLARATION OF THOMAS R. GREEN IN
                                                       )   SUPPORT OF GOVERNMENT’S OPPOSITION
16      v.                                             )   DEFENDANT’S MOTION FOR A REDUCTION IN
                                                       )   SENTENCE
17   MARCUS BELTON,                                    )
                                                       )
18           Defendant.                                )
                                                       )
19                                                     )

20

21           I, Thomas R. Green, declare as follows:

22           1.      I am an Assistant United States Attorney for the Northern District of California and the

23 attorney assigned to represent the government in the above-captioned case.

24           2.      Exhibit A of this declaration comprises true and correct copies of Defendant Marcus

25 Belton’s medical records created during his time of incarceration at USP Lompoc in this case, which I

26 obtained from BOP counsel. Aside from redactions related to defendant’s personal identifying

27 information, the records are being filed in the public record based on defendant’s authorizing me to do

28

     Declaration of Thomas R. Green                    1
     CR 14-00030 JST
 1 so, and because much of the records relate to defendant’s health conditions that bear on his motion for

 2 early release.

 3          3.      Exhibit B of this declaration is an email BOP counsel Eric Hammonds sent to me on

 4 October 15, 2020, regarding his efforts to ascertain whether Mr. Belton had been told he would be

 5 “written up” or be disciplined for seeking medical care related to COVID-19 symptoms.

 6

 7          I declare under penalty of perjury and the laws of the United States that the foregoing is true and

 8 correct to the best of my knowledge.

 9
10    Dated: October 16, 2020                              Respectfully submitted,
11

12                                                         _/s/ Thomas R. Green___
                                                           THOMAS R. GREEN
13                                                         Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Declaration of Thomas R. Green                  2
     CR 14-00030 JST
EXHIBIT A
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       BELTON, MARCUS                                                       Reg #:      Redacted
Date of Birth:     Redacted                            Sex:      M     Race:BLACK       Facility:   LOM
Note Date:         10/09/2020 19:29                    Provider: Ortiz, Roberto NRP-EMT Unit:       F02


POC Note - Default encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Ortiz, Roberto NRP-EMT
          Blood Glucose point of care testing completed on BELTON, MARCUS, register number Redacted at
          10/09/2020 19:27
          Blood Glucose: 469 mg/dL
          Blood Glucose Type: Random
          Reference Range: Random or Fasting 70 - 100, 2 hour post-prandial 70 - 140
          Critical Result: < 50 and > 500


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Ortiz, Roberto NRP-EMT on 10/09/2020 19:29
Requested to be reviewed by Watson, William MD.
Review documentation will be displayed on the following page.




Generated 10/09/2020 19:29 by Ortiz, Roberto NRP-EMT   Bureau of Prisons - LOM                          Page 1 of 1
                                                        Bureau of Prisons
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                      Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M   Race: BLACK             Facility: LOM
Encounter Date: 10/09/2020 13:40                           Provider: Watson, William MD          Unit:     F02


Physician - Follow up Visit encounter performed at Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Watson, William MD
       Chief Complaint: DIABETIC
       Subjective:   IM Marcus BELTON is a 49 year male seen for DM in Housing Unit, due to ongoing COVID-19
                     pandemic.

                        Recent HgA1c measured 12.1 on 10/1/2020; these A1c measures have shown a steady
                        progressive increase. Results shared with IM. Medications also reviewed with IM today;
                        compliance reinforced for these as well as new Rx.

                        See orders for new medication.

                        Medication orders written for this patient have been reconciled with the patient's history of
                        current medications.

                        Allergies: IBU, HCTZ, Bactrim DS
       Pain:            Not Applicable

OBJECTIVE:
Pulse:
     Date          Time              Rate Per Minute         Location                 Rhythm    Provider
     10/09/2020 13:30 LOX                             54     Radial                   Regular   Watson, William MD
Respirations:
     Date                 Time               Rate Per Minute Provider
     10/09/2020           13:30 LOX                          14 Watson, William MD
Weight:
     Date             Time               Lbs           Kg Waist Circum. Provider
     10/09/2020       13:30 LOX        Unavail         0.0              Watson, William MD

 Exam Comments
    Resp: No Kussmaul breathing. No distress. No tachypnea.
    CV: rrr, normal radial pulse.
    Abd: sl increased ASF with periU. predom..
    Neuro: speech clear, thought focused, goal directed. Gait normal. CN 2-12 intact. No focal weakness.
ASSESSMENT:

Type 2 diabetes mellitus, E119 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                                                                   Order Date
             INsulin REG - Human                                                                          10/09/2020 13:40
                   Prescriber Order:               2 units BASAL Subcutaneously insulin two times a day x 180 day(s) Pill Line
                                                   Only -- Hold if BG <100.
Generated 10/09/2020 14:39 by Watson, William MD            Bureau of Prisons - LOM                                     Page 1 of 2
Inmate Name: BELTON, MARCUS                                                                      Reg #: Redacted
Date of Birth: Redacted                               Sex:      M   Race: BLACK                  Facility: LOM
Encounter Date: 10/09/2020 13:40                      Provider: Watson, William MD               Unit:     F02

New Medication Orders:
Rx#          Medication                                                                                   Order Date
                       Indication: Type 2 diabetes mellitus
                       Start Now: Yes
                           Night Stock Rx#:
                           Source: Pyxis
                           Admin Method: Pill Line
                           Stop Date: 04/07/2021 13:39
                           MAR Label: 2 units BASAL Subcutaneously insulin two times a day x 180 day(s) Pill Line Only
                                      -- Hold if BG <100.
                           One Time Dose Given: No
New Laboratory Requests:
   Details                                                 Frequency                   Due Date             Priority
   Chronic Care Clinics-Diabetic-Hemoglobin A1C            Recurring                   12/23/2020 00:00     Routine
   Lab Tests-M-Microalbumin & Creatinine, Urine
   Random
   Chronic Care Clinics-Diabetic-Hemoglobin A1C            Recurring                   03/23/2021 00:00     Routine
   Lab Tests-M-Microalbumin & Creatinine, Urine
   Random
   Chronic Care Clinics-Diabetic-Hemoglobin A1C            Recurring                   06/23/2021 00:00     Routine
   Lab Tests-M-Microalbumin & Creatinine, Urine
   Random
   Chronic Care Clinics-Diabetic-Hemoglobin A1C            Recurring                   09/23/2021 00:00     Routine
   Lab Tests-M-Microalbumin & Creatinine, Urine
   Random
Schedule:
    Activity                                                Date Scheduled          Scheduled Provider
    MLP Chronic Care Follow up                              04/07/2021 00:00 MLP 01
Disposition:
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed
    To be Evaluated by Provider

Patient Education Topics:
    Date Initiated Format                          Handout/Topic                                 Provider               Outcome
    10/09/2020     Counseling                      Exercise                                      Watson, William        Needs
                                                                                                                        Reinforcement
    10/09/2020        Counseling                   Diabetes Counseling                           Watson, William        Verbalizes
                                                                                                                        Understanding
    10/09/2020        Counseling                   Diet                                          Watson, William        Verbalizes
                                                                                                                        Understanding
          Lower Carbs
    10/09/2020        Counseling                   Weight Loss                                   Watson, William        Verbalizes
                                                                                                                        Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Watson, William MD on 10/09/2020 14:39

Generated 10/09/2020 14:39 by Watson, William MD          Bureau of Prisons - LOM                                      Page 2 of 2
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                            Reg #:      Redacted
Date of Birth:      Redacted                             Sex:      M   Race:BLACK             Facility:   LOM
Note Date:          10/09/2020 13:25                     Provider: Watson, William MD         Unit:       F02


Admin Note - Medication Reconciliation encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                        Provider: Watson, William MD
          IM requests all meds PLO.

             These were written for already, 2 days ago, except GLIP: see below.

             IM informed of his need to take GLIP with meals twice daily, as per discussion with Pharmacist.

             Occasion taken also to review his Diabetic Diet: IM is required to reduce simple Carbs, and starches. Diet
             reviewed in detail. IM voices understanding.

             See separate encounter for new Rx, which IM agrees to addition of and BG's at Pill Line, on account of recent
             rise in HgA1c.

Pulse:
     Date          Time              Rate Per Minute        Location               Rhythm    Provider
     10/09/2020 13:30 LOX                           54      Radial                 Regular   Watson, William MD
Respirations:
     Date                 Time               Rate Per Minute Provider
     10/09/2020           13:30 LOX                         14 Watson, William MD
Weight:
     Date             Time               Lbs         Kg Waist Circum. Provider
     10/09/2020       13:30 LOX        Unavail       0.0              Watson, William MD

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Watson, William MD on 10/09/2020 14:22




Generated 10/09/2020 14:22 by Watson, William MD         Bureau of Prisons - LOM                               Page 1 of 1
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                              Reg #:      Redacted
Date of Birth:      Redacted                             Sex:      M    Race:BLACK              Facility:   LOM
Note Date:          10/08/2020 07:46                     Provider: Dhaliwal, Jaspal MD          Unit:       F02


Cosign Note - Lab Report Cosign encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE              1            Provider: Dhaliwal, Jaspal MD
          GF/U labs

Schedule:
     Activity                                                Date Scheduled        Scheduled Provider
     Follow-up                                               10/22/2020 00:00 Physician 01
          A1c12.1.

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Dhaliwal, Jaspal MD on 10/08/2020 07:47




Generated 10/08/2020 07:47 by Dhaliwal, Jaspal MD        Bureau of Prisons - LOF                                Page 1 of 1
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       BELTON, MARCUS                                                            Reg #:         Redacted
Date of Birth:     Redacted                                Sex:      M    Race:BLACK         Facility:      LOM
Note Date:         09/29/2020 06:57                        Provider: Souferzadeh, Navid MD   Unit:          F02


Cosign Note - Chart Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                           Provider: Souferzadeh, Navid MD
          Will consult the Cardiologist.

New Consultation Requests:
  Consultation/Procedure                       Target Date Scheduled Target Date Priority                Translator    Language
  Cardiology                                   11/08/2020 11/08/2020             Routine                 No
        Subtype:
             Onsite Cardiology Consult
          Reason for Request:
               Please evaluate inmate with SOB.

Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Souferzadeh, Navid MD on 09/29/2020 07:01




Generated 09/29/2020 07:01 by Souferzadeh, Navid MD        Bureau of Prisons - LOM                              Page 1 of 1
                                                           Bureau of Prisons
                                                            Health Services
                                                           Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                           Reg #: Redacted
Date of Birth: Redacted                                     Sex:      M    Race: BLACK                Facility: LOM
Encounter Date: 09/28/2020 17:12                            Provider: Salcido, O. Paramedic,          Unit:     F02


EMT/Para - Evaluation encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Salcido, O. Paramedic, NRP
       Chief Complaint: Chest Pain
       Subjective:   This author was informed by the on-duty PA, that the following inmate was complaining of CP
                     and SOB. The pt. reported to "CP and SOB when he lays down, it improves when I get up and
                     move around. I am tired of being here."
       Pain:         Yes
       Pain Assessment
         Date:                    09/28/2020 17:15
         Location:                Multiple Locations
          Quality of Pain:             Stabbing
          Pain Scale:                  8
          Intervention:                pain management
          Trauma Date/Year:
          Injury:
          Mechanism:
          Onset:                       2-6 Months
          Duration:                    2-6 Months
          Exacerbating Factors:        Laying down.
          Relieving Factors:           "Getting up and moving around."
          Reason Not Done:
          Comments:

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit       Celsius Location                 Provider
    09/28/2020        14:33 LOX             98.7          37.1 Oral                     Salcido, O. Paramedic, NRP

Pulse:
     Date           Time             Rate Per Minute          Location                  Rhythm      Provider
     09/28/2020 14:33 LOX                             63      Via Machine                           Salcido, O. Paramedic, NRP
Respirations:
     Date                  Time              Rate Per Minute Provider
     09/28/2020            14:33 LOX                          14 Salcido, O. Paramedic, NRP
Blood Pressure:
     Date       Time               Value       Location          Position              Cuff Size     Provider
     09/28/2020 14:33 LOX          119/82      Left Arm          Sitting               Adult-regular Salcido, O. Paramedic, NRP
Wright Peak Flow:
     Date           Time              Attempt 1 Attempt 2 Attempt 3 Effort                    Bronchodilator Provider

Generated 09/28/2020 17:26 by Salcido, O. Paramedic, NRP     Bureau of Prisons - LOM                                     Page 1 of 3
Inmate Name: BELTON, MARCUS                                                                      Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M    Race: BLACK            Facility: LOM
Encounter Date: 09/28/2020 17:12                           Provider: Salcido, O. Paramedic,      Unit:     F02

     Date       Time                  Attempt 1 Attempt 2 Attempt 3 Effort               Bronchodilator Provider
     09/28/2020 14:33 LOX                  250       270       260 Poor                  Without        Salcido, O.
SaO2:
     Date              Time            Value(%) Air                         Provider
     09/28/2020        14:33 LOX             97 Room Air                    Salcido, O. Paramedic, NRP

Exam:
   General
      Affect
           Yes: Pleasant, Cooperative
        Appearance
           Yes: Appears Well, Alert and Oriented x 3
           No: Appears Distressed, Appears in Pain
    Skin
        General
           Yes: Within Normal Limits, Dry, Skin Intact
    Head
       General
          Yes: Symmetry of Motor Function, Atraumatic/Normocephalic
    Eyes
       General
          Yes: PERRLA
    Nose
       General
          Yes: Nares Patent
    Neck
       General
          Yes: Within Normal Limits, Supple, Symmetric, Trachea Midline
    Pulmonary
       Observation/Inspection
           Yes: Within Normal Limits
          Auscultation
             Yes: Clear to Auscultation
    Cardiovascular
        Observation
           Yes: Within Normal Limits, Normal Rate, Regular Rhythm

ASSESSMENT:
        Pain - Chest
        This is a 49 yo BMA pt. that presented to HSU with a complaint of CP and SOB, upon laying down. The pt. ambulates
        with the assistance of a walker. The pt. presented in no apparent distress/pain, A&Ox4, GCS of 15. The pt. reports that
        this is an ongoing issue for the past two months. Frequent and persistent CP when laying down, with associated SOB
        believed to stem from a coughing fit. "My chest does not hurt right now, and I have no respiratory issues at the moment.
        When I lay down at night or to rest, is when CP and SOB are worsened. The CP is on the L. side of my torso, it moves to
        different places on the L. side. I cough and it leads to feeling SOB."

        The pt. denied headache, dizziness, light headed, nausea/vomiting, diarrhea, fever, chills, night sweats, current loss of
Generated 09/28/2020 17:26 by Salcido, O. Paramedic, NRP    Bureau of Prisons - LOM                                   Page 2 of 3
Inmate Name: BELTON, MARCUS                                                                   Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M    Race: BLACK         Facility: LOM
Encounter Date: 09/28/2020 17:12                           Provider: Salcido, O. Paramedic,   Unit:     F02

        smell or taste. The pt. denied COVID-19 s/s, when questioned.

        Further assessment was conducted in HSU. EKG performed. Sinus rhythm. No ST segment elevation noted. Peak flow
        performed, poor effort noted. The pt. denied CP and SOB at the time of assessment. A physical assessment is otherwise
        unremarkable. Clear bilateral lung sounds noted.
PLAN:

Disposition:
    Follow-up at Sick Call as Needed
    Return Immediately if Condition Worsens
    Return To Sick Call if Not Improved

Patient Education Topics:
    Date Initiated Format                              Handout/Topic                          Provider           Outcome
    09/28/2020     Counseling                          Hand & Respiratory Hygiene             Salcido, O.        Verbalizes
                                                                                                                 Understanding
    09/28/2020        Counseling                       Infection Prevention                   Salcido, O.        Verbalizes
                                                                                                                 Understanding
    09/28/2020        Counseling                       Pain Management                        Salcido, O.        Verbalizes
                                                                                                                 Understanding
    09/28/2020        Counseling                       Plan of Care                           Salcido, O.        Verbalizes
                                                                                                                 Understanding
    09/28/2020        Counseling                       Access to Care                         Salcido, O.        Verbalizes
                                                                                                                 Understanding

Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: Yes                By: Souferzadeh, Navid MD
Telephone or Verbal order read back and verified.


Completed by Salcido, O. Paramedic, NRP on 09/28/2020 17:26
Requested to be cosigned by Souferzadeh, Navid MD.
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Hoen, Liza PA-C.
Review documentation will be displayed on the following page.




Generated 09/28/2020 17:26 by Salcido, O. Paramedic, NRP    Bureau of Prisons - LOM                             Page 3 of 3
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    BELTON, MARCUS                                                      Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                        Race:       BLACK
Encounter Date: 09/28/2020 17:12             Provider:     Salcido, O. Paramedic,   Facility:   LOM

Reviewed by Hoen, Liza PA-C on 09/29/2020 06:14.




                                             Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                     Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                        Race:       BLACK
Encounter Date: 09/28/2020 17:12            Provider:     Salcido, O. Paramedic,   Facility:   LOM

Cosigned with New Encounter Note by Souferzadeh, Navid MD on 09/29/2020 06:57.




                                            Bureau of Prisons - LOM
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       BELTON, MARCUS                                                       Reg #:        Redacted
Date of Birth:     Redacted                            Sex:      M     Race:BLACK       Facility:     LOM
Note Date:         09/25/2020 21:19                    Provider: Ortiz, Roberto NRP-EMT Unit:         F02


Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Ortiz, Roberto NRP-EMT
          Per Custody Staff, while monitoring inmate Belton's phone calls, the inmate was noted to have complained of
          recent "COVID-19 Symptoms".

             When questioned the inmate denied any symptoms or acute illnesses.
             Inmate denied all COVID-19/Flu-Like symptoms and did not appear to be in any distress.

             The inmate repeatedly replied "I am sick of being here".


Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Ortiz, Roberto NRP-EMT on 09/25/2020 21:23
Requested to be cosigned by Souferzadeh, Navid MD.
Cosign documentation will be displayed on the following page.




Generated 09/25/2020 21:23 by Ortiz, Roberto NRP-EMT   Bureau of Prisons - LOM                            Page 1 of 1
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                   Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                      Race:       BLACK
Encounter Date: 09/25/2020 21:19            Provider:     Ortiz, Roberto NRP-EMT Facility:   LOM

Cosigned by Souferzadeh, Navid MD on 09/26/2020 08:40.




                                            Bureau of Prisons - LOM
                                                          Bureau of Prisons
                                                           Health Services
                                                          Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                         Reg #: Redacted
Date of Birth: Redacted                                     Sex:      M    Race: BLACK              Facility: LOM
Encounter Date: 09/21/2020 09:28                            Provider: Balogun, Victoria NP          Unit:     F02


Mid Level Provider - Medication Reconciliation encounter performed at Health Services.
SUBJECTIVE:
     COMPLAINT 1                  Provider: Balogun, Victoria NP
       Chief Complaint: Medication Reconciliation
       Subjective:   Per in house pharmacist, Glucophage XR is recurrent has been recalled. Will order Glipizide.
       Pain:         No

OBJECTIVE:

ASSESSMENT:

Type 2 diabetes mellitus, E119 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                                                                       Order Date
             glipiZIDE Tablet                                                                                 09/21/2020 09:28
                    Prescriber Order:                2.5mg Orally - Two Times a Day x 180 day(s)
                        Indication: Type 2 diabetes mellitus
New Laboratory Requests:
   Details                                        Frequency                               Due Date              Priority
   Lab Tests - Short List-General-CBC w/diff      Recurring                               10/01/2020 00:00      Routine
   Lab Tests - Short List-General-Hemoglobin A1C
   Lab Tests - Short List-General-Comprehensive
   Metabolic Profile (CMP)
       Labs requested to be reviewed by:         Dhaliwal, Jaspal MD

Disposition:
     Follow-up at Sick Call as Needed
     Return Immediately if Condition Worsens
     Return To Sick Call if Not Improved

Patient Education Topics:
     Date Initiated Format                               Handout/Topic                              Provider                Outcome
     09/21/2020     Counseling                           Compliance - Treatment                     Balogun, Victoria       Verbalizes
                                                                                                                            Understanding
     09/21/2020       Counseling                         Medication Side Effects                    Balogun, Victoria       Verbalizes
                                                                                                                            Understanding
     09/21/2020       Counseling                         Diet                                       Balogun, Victoria       Verbalizes
                                                                                                                            Understanding
     09/21/2020       Counseling                         Exercise                                   Balogun, Victoria       Verbalizes
                                                                                                                            Understanding

Copay Required:No                             Cosign Required: Yes
Telephone/Verbal Order: No

Generated 09/21/2020 09:33 by Balogun, Victoria NP              Bureau of Prisons - LOF                                    Page 1 of 2
Inmate Name: BELTON, MARCUS                                                           Reg #: Redacted
Date of Birth: Redacted                              Sex:      M    Race: BLACK       Facility: LOM
Encounter Date: 09/21/2020 09:28                     Provider: Balogun, Victoria NP   Unit:     F02

Completed by Balogun, Victoria NP on 09/21/2020 09:33
Requested to be cosigned by Dhaliwal, Jaspal MD.
Cosign documentation will be displayed on the following page.




Generated 09/21/2020 09:33 by Balogun, Victoria NP     Bureau of Prisons - LOF                          Page 2 of 2
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    BELTON, MARCUS                                                    Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                      Race:       BLACK
Encounter Date: 09/21/2020 09:28             Provider:     Balogun, Victoria NP   Facility:   LOM

Cosigned by Dhaliwal, Jaspal MD on 09/23/2020 13:17.




                                             Bureau of Prisons - LOM
                                                      Bureau of Prisons
                                                       Health Services
                                                      Clinical Encounter
Inmate Name: BELTON, MARCUS                                                              Reg #: Redacted
Date of Birth: Redacted                                Sex:      M    Race: BLACK        Facility: LOM
Encounter Date: 09/21/2020 09:28                       Provider: Balogun, Victoria NP    Unit:     F02


Mid Level Provider - Medication Reconciliation encounter performed at Health Services.
SUBJECTIVE:
     COMPLAINT 1                  Provider: Balogun, Victoria NP
       Chief Complaint: DIABETIC
       Subjective:   Inmate with HX of type 2 DM, has been refusing Metformin due to side effects. Inmate sates "
                     The medication if s giving me diarrhea and abd. discomfort" Inmate has not been taking any
                     DM medication. Lab reports show A1c 7.1% . Encourage dietary modification.
       Pain:         No

OBJECTIVE:

ASSESSMENT:

Type 2 diabetes mellitus, E119 - Current

PLAN:



Copay Required:No                             Cosign Required: No
Telephone/Verbal Order: No
Completed by Balogun, Victoria NP on 09/22/2020 06:53




Generated 09/22/2020 06:53 by Balogun, Victoria NP       Bureau of Prisons - LOF                              Page 1 of 1
                                                          Bureau of Prisons
                                                           Health Services
                                                          Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                   Reg #: Redacted
Date of Birth: Redacted                                     Sex:      M    Race: BLACK        Facility: LOM
Encounter Date: 09/19/2020 10:52                            Provider: Balogun, Victoria NP    Unit:     F02


Mid Level Provider - Medication Reconciliation encounter performed at Health Services.
SUBJECTIVE:
     COMPLAINT 1                  Provider: Balogun, Victoria NP
       Chief Complaint: DIABETIC
       Subjective:   Inmate with HX of type 2 DM, has been refusing Metformin due to side effects. Inmate sates "
                     The medication if s giving me diarrhea and abd. discomfort" Inmate has not been taking any
                     DM medication. Lab reports show A1c 7.1% . Encourage dietary modification.
                           Se
       Pain:         No

OBJECTIVE:
                                        e
ASSESSMENT:

Type 2 diabetes mellitus, E119 - Current
                                                     A
PLAN:
New Medication Orders:
                                                          m
Rx#          Medication                                                                                 Order Date
             metFORMIN Tablets                                                                          09/19/2020 10:52
                                                                     en
                  Prescriber Order:                  500mg XR Orally - Two Times a Day x 180 day(s)
                        Indication: Type 2 diabetes mellitus

Disposition:
                                                                                  dm
     Follow-up at Sick Call as Needed
     Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
                                                                                             en
     Date Initiated Format                               Handout/Topic                        Provider             Outcome
     09/19/2020     Counseling                           Compliance - Treatment               Balogun, Victoria    Verbalizes
                                                                                                                   Understanding
     09/19/2020       Counseling                         Diet                                 Balogun, Victoria    Verbalizes
                                                                                                  t
                                                                                                                   Understanding
     09/19/2020       Counseling                         Exercise                             Balogun, Victoria    Verbalizes
                                                                                                                   Understanding
     09/19/2020       Counseling                         Medication Side Effects              Balogun, Victoria    Verbalizes
                                                                                                                   Understanding

Copay Required:No                             Cosign Required: No
Telephone/Verbal Order: No
Completed by Balogun, Victoria NP on 09/19/2020 11:00




Generated 09/19/2020 11:00 by Balogun, Victoria NP              Bureau of Prisons - LOM                           Page 1 of 1
                                                          Bureau of Prisons
                                                           Health Services
                                                          Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                   Reg #: Redacted
Date of Birth: Redacted                                     Sex:      M    Race: BLACK        Facility: LOM
Encounter Date: 09/19/2020 10:52                            Provider: Balogun, Victoria NP    Unit:     F02


Mid Level Provider - Medication Reconciliation encounter performed at Health Services.
SUBJECTIVE:
     COMPLAINT 1                  Provider: Balogun, Victoria NP
       Chief Complaint: DIABETIC
       Subjective:   Inmate with HX of type 2 DM, has been refusing Metformin due to side effects. Inmate sates "
                     The medication if s giving me diarrhea and abd. discomfort" Inmate has not been taking any
                     DM medication. Lab reports show A1c 7.1% . Encourage dietary modification.
                           Se
       Pain:         No

OBJECTIVE:
                                        e
ASSESSMENT:

Type 2 diabetes mellitus, E119 - Current
                                                     A
PLAN:
New Medication Orders:
                                                          m
Rx#          Medication                                                                                 Order Date
             metFORMIN Tablets                                                                          09/19/2020 10:52
                                                                     en
                  Prescriber Order:                  500mg XR Orally - Two Times a Day x 180 day(s)
                        Indication: Type 2 diabetes mellitus

Disposition:
                                                                                  dm
     Follow-up at Sick Call as Needed
     Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
                                                                                             en
     Date Initiated Format                               Handout/Topic                        Provider             Outcome
     09/19/2020     Counseling                           Compliance - Treatment               Balogun, Victoria    Verbalizes
                                                                                                                   Understanding
     09/19/2020       Counseling                         Diet                                 Balogun, Victoria    Verbalizes
                                                                                                  t
                                                                                                                   Understanding
     09/19/2020       Counseling                         Exercise                             Balogun, Victoria    Verbalizes
                                                                                                                   Understanding
     09/19/2020       Counseling                         Medication Side Effects              Balogun, Victoria    Verbalizes
                                                                                                                   Understanding

Copay Required:No                             Cosign Required: No
Telephone/Verbal Order: No
Completed by Balogun, Victoria NP on 09/19/2020 11:00




Generated 09/19/2020 11:00 by Balogun, Victoria NP              Bureau of Prisons - LOM                           Page 1 of 1
                                          Bureau of Prisons
                                           Health Services
                                           See Amendment
Inmate Name:    BELTON, MARCUS                                             Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M               Race:       BLACK
Encounter Date: 09/21/2020 09:28                                           Facility:   LOM

Amendment made to this note by Balogun, Victoria NP on 09/22/2020 06:53.




                                            Bureau of Prisons - LOF
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                              Reg #:      Redacted
Date of Birth:      Redacted                              Sex:      M   Race:BLACK              Facility:   LOM
Note Date:          08/13/2020 07:30                      Provider: Watson, William MD          Unit:       F02


Admin Note - Orders encounter performed at Housing Unit.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                  Provider: Watson, William MD
          IM requesting pill line medications on sick call rounds in housing unit due to Covid-19 pandemic, due to
          forgetfulness.

             Discussed with Pharmacy. Will change to PLO administration.

Renew Medication Orders:
Rx#         Medication                                                                                      Order Date
325982-LOX amLODIPine 10 MG TAB                                                                             08/13/2020 07:30
                  Prescriber Order:                Take one tablet (10 MG) by mouth daily x 365 day(s) Pill Line Only
                        Indication: Essential (primary) hypertension
313754-LOX       Aspirin 81 MG EC Tab                                                                      08/13/2020 07:30
                       Prescriber Order:           Take one tablet (81 MG) by mouth daily with food ***Do Not Crush*** x 365
                                                   day(s) Pill Line Only
                        Indication: Hyperlipidemia, unspecified, Essential (primary) hypertension
325984-LOX       Atorvastatin 20 MG TAB                                                                   08/13/2020 07:30
                      Prescriber Order:            Take one tablet (20 MG) by mouth at bedtime x 365 day(s) Pill Line Only
                        Indication: Hyperlipidemia, unspecified
325983-LOX       Doxazosin 1 MG Tab                                                                       08/13/2020 07:30
                      Prescriber Order:            Take one tablet (1 MG) by mouth at bedtime x 180 day(s) Pill Line Only
                        Indication: Essential (primary) hypertension
320775-LOX       Lisinopril 10 MG Tab                                                                       08/13/2020 07:30
                       Prescriber Order:           Take one tablet (10 MG) by mouth daily x 180 day(s) Pill Line Only
                     Indication: Type 2 diabetes mellitus, Essential (primary) hypertension, Other coronavirus as the
                                 cause of diseases classified elsewhere
320776-LOX       metFORMIN HCl 1000 MG Tab                                                           08/13/2020 07:30
                     Prescriber Order:     Take one tablet (1000 MG) by mouth two times a day x 180 day(s) Pill Line
                                           Only
                     Indication: Type 2 diabetes mellitus
Disposition:
     Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
     Date Initiated Format                             Handout/Topic                            Provider                Outcome
     08/13/2020     Counseling                         Plan of Care                             Watson, William         Verbalizes
                                                                                                                        Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Watson, William MD on 08/14/2020 07:24
Generated 08/14/2020 07:24 by Watson, William MD          Bureau of Prisons - LOM                                 Page 1 of 1
                                                       Bureau of Prisons
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                       Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M    Race: BLACK             Facility: LOM
Encounter Date: 04/27/2020 14:12                           Provider: Barkley, Jacob NREMTP        Unit:     H01


EMT/Para - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Barkley, Jacob NREMTP
        Chief Complaint: No Complaint(s)
        Subjective: IM was seen in H-unit for evaluation to be released from unit. IM had no complaints of SOB,
                     cough, difficulty breathing or any other signs or symptoms of the SARS-COV-2 (COVID-19).
                     IM had no medical complaints at the time of evaluation. Vital signs were taken and were as
                     noted.
        Pain:        No

OBJECTIVE:
Temperature:
    Date             Time            Fahrenheit       Celsius Location                Provider
    04/27/2020       14:12 LOX             97.9          36.6 Oral                    Barkley, Jacob NREMTP

Pulse:
     Date         Time              Rate Per Minute          Location                 Rhythm     Provider
     04/27/2020 14:12 LOX                             69     Via Machine              Regular    Barkley, Jacob NREMTP
Respirations:
     Date                 Time              Rate Per Minute Provider
     04/27/2020           14:12 LOX                          16 Barkley, Jacob NREMTP
SaO2:
     Date             Time            Value(%) Air                          Provider
     04/27/2020       14:12 LOX             97 Room Air                     Barkley, Jacob NREMTP

Exam:
   General
      Affect
           Yes: Pleasant, Cooperative
        Appearance
           Yes: Appears Well, Alert and Oriented x 3
           No: Appears Distressed, Dyspneic, Appears in Pain, Acutely Ill
    Skin
        General
           Yes: Within Normal Limits

 Exam Comments
    IM had no complaints of SOB, Cough, Diarrhea or any other medical complaints.
ASSESSMENT:
         No Significant Findings/No Apparent Distress




Generated 04/27/2020 14:14 by Barkley, Jacob NREMTP         Bureau of Prisons - LOM                                 Page 1 of 2
Inmate Name: BELTON, MARCUS                                                               Reg #: Redacted
Date of Birth: Redacted                                 Sex:      M    Race: BLACK        Facility: LOM
Encounter Date: 04/27/2020 14:12                        Provider: Barkley, Jacob NREMTP   Unit:     H01

PLAN:

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                       Provider           Outcome
    04/27/2020     Counseling                         Plan of Care                        Barkley, Jacob     Verbalizes
                                                                                                             Understanding

Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Barkley, Jacob NREMTP on 04/27/2020 14:14
Requested to be cosigned by Souferzadeh, Navid MD.
Cosign documentation will be displayed on the following page.




Generated 04/27/2020 14:14 by Barkley, Jacob NREMTP       Bureau of Prisons - LOM                           Page 2 of 2
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                     Race:       BLACK
Encounter Date: 04/27/2020 14:12            Provider:     Barkley, Jacob NREMTP Facility:   LOM

Cosigned by Souferzadeh, Navid MD on 04/28/2020 08:51.




                                            Bureau of Prisons - LOM
                                                        Bureau of Prisons
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                       Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M   Race: BLACK              Facility: LOM
Encounter Date: 04/15/2020 16:08                           Provider: Watson, William MD           Unit:     H01


Review Note - Document Review encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Watson, William MD
        Chief Complaint: PULMONARY/RESPIRATORY
        Subjective: IM BELTON seen on rounds this morning for COVID-19 positive, as well as med trip return
                     from LVMC, s/p bilat. patchy infiltrates seen mid & lower fields bilat.. IM had no complaints,
                     and states he feels generally improved. IM had antibiotic course of AZITH & H-
                     CHLOROQUINE at hospital, and these were not continued further at discharge. His METF
                     and LIS dosages were adjusted and these require reconciliation.

                        Medication orders written for this patient have been reconciled with the patient's history of
                        current medications.

                        Allergies: IBU, HCTZ, Bactrim DS per BEMR.
        Pain:           Not Applicable

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit       Celsius Location               Provider
    04/15/2020        10:30 LOX             98.0          36.7 Forehead               Watson, William MD

Pulse:
     Date          Time              Rate Per Minute         Location                 Rhythm     Provider
     04/15/2020 10:30 LOX                            113     Via Machine              Regular    Watson, William MD
SaO2:
     Date             Time             Value(%) Air                         Provider
     04/15/2020       10:30 LOX              98 Oxygen 2 L                  Watson, William MD

 Exam Comments
    HEENT: no rhinorrhea
    RESP: no distress; good excursions.
    CV: RRR; perfusion appears normal.
ASSESSMENT:

Other coronavirus as the cause of diseases classified elsewhere, B9729 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                                                                     Order Date
             Lisinopril Tablet                                                                              04/15/2020 16:08
                   Prescriber Order:               10 mg Orally - daily x 180 day(s)
                     Indication: Other coronavirus as the cause of diseases classified elsewhere, Type 2 diabetes
                                 mellitus, Essential (primary) hypertension
                 metFORMIN Tablets                                                                  04/15/2020 16:08
                     Prescriber Order:      1000 mg Orally - Two Times a Day x 180 day(s)

Generated 04/15/2020 16:18 by Watson, William MD            Bureau of Prisons - LOM                                     Page 1 of 3
Inmate Name: BELTON, MARCUS                                                                        Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M   Race: BLACK               Facility: LOM
Encounter Date: 04/15/2020 16:08                           Provider: Watson, William MD            Unit:     H01

New Medication Orders:
Rx#          Medication                                                                                      Order Date
                       Indication: Type 2 diabetes mellitus
Renew Medication Orders:
Rx#         Medication                                                                                      Order Date
313493-LOX amLODIPine 10 MG TAB                                                                             04/15/2020 16:08
                  Prescriber Order:                Take one tablet (10 MG) by mouth daily (per provider) ***pill line*** x 365
                                                   day(s) Pill Line Only
                       Indication: Essential (primary) hypertension
313481-LOX       Atorvastatin 20 MG TAB                                                                      04/15/2020 16:08
                      Prescriber Order:            Take one tablet (20 MG) by mouth at bedtime ***pill line*** x 365 day(s) Pill
                                                   Line Only
                       Indication: Hyperlipidemia, unspecified
313482-LOX       Doxazosin 1 MG Tab                                                                          04/15/2020 16:08
                      Prescriber Order:            Take one tablet (1 MG) by mouth at bedtime ***pill line*** x 180 day(s) Pill
                                                   Line Only
                       Indication: Essential (primary) hypertension
320222-LOX       Acetaminophen 325 MG Tab                                                         04/15/2020 16:08
                      Prescriber Order:  Take two tablets (650 MG) by mouth four times daily for 7 days x 7 day(s)
                  Indication: Other coronavirus as the cause of diseases classified elsewhere, Suspect for COVID-
                              19 Coronavirus like illness
Discontinued Medication Orders:
Rx#          Medication                                                                         Order Date
313483-LOX Lisinopril 20 MG Tab                                                                 04/15/2020 16:08
                  Prescriber Order:     Take one tablet (20 MG) by mouth each day (per provider ) ***pill line***
                       Discontinue Type:           When Pharmacy Processes
                       Discontinue Reason:new order written
                       Indication:
313484-LOX       metFORMIN HCl 500 MG Tab                                                      04/15/2020 16:08
                     Prescriber Order: Take one tablet (500 MG) by mouth twice daily (per provider) ***pill line***
                       Discontinue Type:           When Pharmacy Processes
                       Discontinue Reason:new order written
                       Indication:

Disposition:
    To be Evaluated by Provider

Patient Education Topics:
    Date Initiated Format                              Handout/Topic                              Provider                Outcome
    04/15/2020     Counseling                          Hand & Respiratory Hygiene                 Watson, William         Attentive
    04/15/2020        Counseling                       New Medication                             Watson, William         Unable to
                                                                                                                          Demonstrate
          new dosages LIS & METF
    04/15/2020        Counseling                       Medication Side Effects                    Watson, William         Needs
                                                                                                                          Reinforcement



Generated 04/15/2020 16:18 by Watson, William MD             Bureau of Prisons - LOM                                    Page 2 of 3
Inmate Name: BELTON, MARCUS                                                          Reg #: Redacted
Date of Birth: Redacted                               Sex:      M   Race: BLACK      Facility: LOM
Encounter Date: 04/15/2020 16:08                      Provider: Watson, William MD   Unit:     H01

    Date Initiated Format                          Handout/Topic                     Provider           Outcome
    04/15/2020     Counseling                      Plan of Care                      Watson, William    Verbalizes
                                                                                                        Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Watson, William MD on 04/15/2020 16:18




Generated 04/15/2020 16:18 by Watson, William MD        Bureau of Prisons - LOM                        Page 3 of 3
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                          Reg #:      Redacted
Date of Birth:      Redacted                          Sex:      M    Race:BLACK             Facility:   LOM
Note Date:          04/14/2020 20:01                  Provider: Alexander, J. AHSA          Unit:       H01


Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Alexander, J. AHSA
          Inmate Belton was discharged from Lompoc Valley Medical Center for shortness of breath, fever, cough,
          malaise, vomiting and diarrhea after exposure to COVID-19. He returned sometime today and was placed in
          H unit for quarantine. The discharge paperwork was dropped off by custody this evening. The discharge
          paperwork was placed in the medical records box.

             Discharge instructions: Follow up with PCP, maintain a sodium diet of no more than 2 grams, hand washing,
             venous thromboembolism prevention and COVID 19 prevention.

             Medication changes: Lisinopril 20mg(take one tablet my mouth daily) to Lisinopril 10mg(take one tablet daily).
             There were no other medication changes or prescriptions.


Copay Required:No                            Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Alexander, J. AHSA on 04/14/2020 20:27
Requested to be cosigned by Souferzadeh, Navid MD.
Cosign documentation will be displayed on the following page.




Generated 04/14/2020 20:27 by Alexander, J. AHSA      Bureau of Prisons - LOM                                Page 1 of 1
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                 Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                    Race:       BLACK
Encounter Date: 04/14/2020 20:01            Provider:     Alexander, J. AHSA   Facility:   LOM

Cosigned by Souferzadeh, Navid MD on 04/15/2020 07:03.




                                            Bureau of Prisons - LOM
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       BELTON, MARCUS                                                       Reg #:      Redacted
Date of Birth:     Redacted                           Sex:      M    Race:BLACK         Facility:   LOM
Note Date:         04/13/2020 12:53                   Provider: Souferzadeh, Navid MD   Unit:       H02


Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1               Provider: Souferzadeh, Navid MD
          Pt with SOB, low Saturation O2 currently at Lompoc Valley Medical Center.
          Stable condition with supplemental oxygen.


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Souferzadeh, Navid MD on 04/13/2020 12:54




Generated 04/13/2020 12:54 by Souferzadeh, Navid MD   Bureau of Prisons - LOM                           Page 1 of 1
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       BELTON, MARCUS                                                       Reg #:      Redacted
Date of Birth:     Redacted                           Sex:      M    Race:BLACK         Facility:   LOM
Note Date:         04/08/2020 11:26                   Provider: Souferzadeh, Navid MD   Unit:       H02


Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1               Provider: Souferzadeh, Navid MD
          Pt with SOB, low Saturation O2 currently at Lompoc Valley Medical Center.
          Stable condition with supplemental oxygen.


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Souferzadeh, Navid MD on 04/08/2020 11:40




Generated 04/08/2020 11:40 by Souferzadeh, Navid MD   Bureau of Prisons - LOM                           Page 1 of 1
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                        Reg #:         Redacted
Date of Birth:      Redacted                           Sex:      M   Race:BLACK           Facility:      LOM
Note Date:          04/07/2020 16:39                   Provider: Watson, William MD       Unit:          H02


Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1              Provider: Watson, William MD
          suspect COVID-19 with increasing Respiratory symptoms, oxygen desaturation

New Consultation Requests:
  Consultation/Procedure                       Target Date Scheduled Target Date Priority             Translator    Language
  Emergency Room                               04/07/2020 04/07/2020             Emergent             No
       Subtype:
             Emergency Room
          Reason for Request:
              Please evaluate this 48 year male with comorbid conditions for increasing respiratory symptoms.
          Provisional Diagnosis:
               Suspect COVID-19
               DM
               HT
               mental health concerns
Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Watson, William MD on 04/07/2020 16:43




Generated 04/07/2020 16:43 by Watson, William MD       Bureau of Prisons - LOM                               Page 1 of 1
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                      Reg #:      Redacted
Date of Birth:      Redacted                          Sex:      M   Race:BLACK          Facility:   LOM
Note Date:          04/07/2020 15:02                  Provider: Watson, William MD      Unit:       H02


Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                  Provider: Watson, William MD
          add more frequent assessments, pending receipt of his medications. IM stated that he also had dyspnea on
          exertion x 6-7 days, and that his cough is triggered by taking a deep inspiration.

Other:
     Discussed with C.D., IM requires more frequent measures of RR, pulse-oximetry. Every 4-6 hours while present.

Disposition:
     To be Evaluated by Provider
     Initiate Vital Signs Monitoring

Patient Education Topics:
     Date Initiated Format                          Handout/Topic                       Provider                Outcome
     04/07/2020     Counseling                      Plan of Care                        Watson, William         Verbalizes
                                                                                                                Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Watson, William MD on 04/07/2020 15:06




Generated 04/07/2020 15:06 by Watson, William MD      Bureau of Prisons - LOM                             Page 1 of 1
                                                        Bureau of Prisons
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                           Reg #: Redacted
Date of Birth: Redacted                                      Sex:      M    Race: BLACK               Facility: LOM
Encounter Date: 04/06/2020 15:13                             Provider: Cullop, J. FNP-BC              Unit:     F02


Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Cullop, J. FNP-BC
        Chief Complaint: Breathing Problems
        Subjective: Inmate brought to HSU due to complaints of sob, headache, malaise, myalgias. He states his
                     symptoms started one week ago but has progressed the past two days. He gives PMH of
                     hypertension and low back pain.
        Pain:        No

OBJECTIVE:
Temperature:
    Date              Time             Fahrenheit      Celsius Location                  Provider
    04/06/2020        15:14 LOX             102.4         39.1                           Cullop, J. FNP-BC

Pulse:
     Date          Time               Rate Per Minute          Location                  Rhythm     Provider
     04/06/2020 15:14 LOX                             94                                            Cullop, J. FNP-BC
Respirations:
     Date                  Time               Rate Per Minute Provider
     04/06/2020            15:14 LOX                           18 Cullop, J. FNP-BC
Blood Pressure:
     Date       Time               Value          Location        Position              Cuff Size   Provider
     04/06/2020 15:14 LOX          143/87                                                           Cullop, J. FNP-BC
SaO2:
     Date             Time             Value(%) Air                           Provider
     04/06/2020       15:14 LOX              92                               Cullop, J. FNP-BC

Exam:
   General
      Appearance
           Yes: Appears Distressed, Alert and Oriented x 3, Dyspneic
    Pulmonary
       Auscultation
           Yes: Diminished Breath Sounds

 Exam Comments
    Coarse bilateral lung sounds. Tachnypea, without retraction or accessory muscles use.
    Albuterol Neb given while in treatment room. O2 sats after neb 95% and he states he feels much better.

    Quaantine for suspect COVID
ASSESSMENT:

Quarantine - asymptomatic person in quarantine, Z0489-q - Resolved

Generated 04/06/2020 15:24 by Cullop, J. FNP-BC               Bureau of Prisons - LOM                                   Page 1 of 2
Inmate Name: BELTON, MARCUS                                                                Reg #: Redacted
Date of Birth: Redacted                                  Sex:      M    Race: BLACK        Facility: LOM
Encounter Date: 04/06/2020 15:13                         Provider: Cullop, J. FNP-BC       Unit:     F02

Suspect for COVID-19 Coronavirus like illness, Z0489-c19 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                                                                 Order Date
             Albuterol Inhaler HFA ) 90 MCG/ACT                                                         04/06/2020 15:13
                   Prescriber Order:     2 puffs Orally every 4 hours x 14 day(s)
                        Indication: Suspect for COVID-19 Coronavirus like illness
                 Acetaminophen 325 MG Tablet                                                            04/06/2020 15:13
                      Prescriber Order:  2 tabs Orally -four times a day x 7 day(s)
                        Indication: Suspect for COVID-19 Coronavirus like illness
                 Benzonatate Capsule                                                                    04/06/2020 15:13
                      Prescriber Order:           100mg Orally every 12 hours x 4 day(s)
                        Indication: Suspect for COVID-19 Coronavirus like illness
New Laboratory Requests:
   Details                                         Frequency              Due Date                       Priority
   Chronic Care Clinics-Diabetic-CBC w/diff        One Time               04/06/2020 00:00               Today
   Lab Tests-C-COVID-19 Novel Coronavirus
       Labs requested to be reviewed by:          Souferzadeh, Navid MD
       Lab personnel verbally notified of a priority order of Today or Stat
New Radiology Request Orders:
   Details                                  Frequency        End Date           Due Date                     Priority
   General Radiology-Chest-PA/Lateral       One Time                            04/06/2020                   Today
       Specific reason(s) for request (Complaints and findings):
                COVID suspect

Disposition:
    Follow-up at Sick Call as Needed
    Placed In Isolation

Other:
    Isolation

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                        Provider                  Outcome
    04/06/2020     Counseling                         Plan of Care                         Cullop, J.                Verbalizes
                                                                                                                     Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Cullop, J. FNP-BC on 04/06/2020 15:24




Generated 04/06/2020 15:24 by Cullop, J. FNP-BC            Bureau of Prisons - LOM                                  Page 2 of 2
                                                      Bureau of Prisons
                                                       Health Services
                                                      Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                        Reg #: Redacted
Date of Birth: Redacted                                   Sex:      M    Race: BLACK               Facility: LOM
Encounter Date: 03/29/2020 20:23                          Provider: Fabie, Shane E EMT-P           Unit:     F02


EMT/Para - Evaluation encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Fabie, Shane E EMT-P
        Chief Complaint: Nausea/Vomiting
        Subjective: Called to F unit for ill subject. Arrived to find a 48 year old male in mild distress, A&O X 4 with
                     a GCS 15. Patient complains of body aches and vomiting. Patient reports this started earlier
                     today and was only able to eat breakfast. Patient also reports he has not been able drink
                     water.

                        Patient denies any CP, SOB, diarrhea or dizziness. Patient is A-febrile.

                        Cranial nerves are grossly intact, no focal neurological weakness noted, heart rate and rhythm
                        are regular, no JVD or pedal edema noted.

                        On duty medical officer, discussed case with Dr. Soufer in detail. VO to give patient 25mg of
                        promethazine. Also to follow up with patient tomorrow morning.
        Pain:           No

OBJECTIVE:
Temperature:
    Date              Time           Fahrenheit      Celsius Location                 Provider
    03/29/2020        20:38 LOX            99.2         37.3 Oral                     Fabie, Shane E EMT-P

Pulse:
     Date         Time               Rate Per Minute        Location                  Rhythm      Provider
     03/29/2020 20:38 LOX                            88     Via Machine               Regular     Fabie, Shane E EMT-P
Respirations:
     Date                 Time              Rate Per Minute Provider
     03/29/2020           20:38 LOX                         14 Fabie, Shane E EMT-P
Blood Pressure:
     Date       Time              Value       Location         Position              Cuff Size     Provider
     03/29/2020 20:38 LOX         152/105     Left Arm         Sitting               Adult-regular Fabie, Shane E EMT-P
SaO2:
     Date             Time            Value(%) Air                         Provider
     03/29/2020       20:38 LOX             98 Room Air                    Fabie, Shane E EMT-P

Exam:
   General
       Appearance
           Yes: Alert and Oriented x 3
           No: Appears in Pain, Pale, Acutely Ill
   Skin
       General
           Yes: Within Normal Limits
Generated 03/29/2020 20:41 by Fabie, Shane E EMT-P         Bureau of Prisons - LOM                                    Page 1 of 2
Inmate Name: BELTON, MARCUS                                                                 Reg #: Redacted
Date of Birth: Redacted                                 Sex:      M    Race: BLACK          Facility: LOM
Encounter Date: 03/29/2020 20:23                        Provider: Fabie, Shane E EMT-P      Unit:     F02

Exam:
   Musculoskeletal
      Gait
           Yes: Normal Gait

ASSESSMENT:
        Cold Symptoms

PLAN:
New Medication Orders:
Rx#          Medication                                                                            Order Date
             Promethazine Injection                                                                03/29/2020 20:23
                  Prescriber Order:             25mg Intramuscularly One Time Dose Given PRN x 0 day(s) Pill Line Only
                       Start Now: Yes
                           Night Stock Rx#:
                           Source: Pyxis
                           Admin Method: Pill Line
                           Stop Date: 03/29/2020 20:41
                           MAR Label: 25mg Intramuscularly One Time Dose Given PRN x 0 day(s) Pill Line Only
                           One Time Dose Given: Given Now

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                            Handout/Topic                         Provider              Outcome
    03/29/2020     Counseling                        Access to Care                        Fabie, Shane          Verbalizes
                                                                                                                 Understanding

Copay Required:No                          Cosign Required: Yes
Telephone/Verbal Order: Yes               By: Souferzadeh, Navid MD
Telephone or Verbal order read back and verified.


Completed by Fabie, Shane E EMT-P on 03/29/2020 20:41
Requested to be cosigned by Souferzadeh, Navid MD.
Cosign documentation will be displayed on the following page.




Generated 03/29/2020 20:41 by Fabie, Shane E EMT-P       Bureau of Prisons - LOM                               Page 2 of 2
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                   Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                      Race:       BLACK
Encounter Date: 03/29/2020 20:23            Provider:     Fabie, Shane E EMT-P   Facility:   LOM

Cosigned by Souferzadeh, Navid MD on 03/31/2020 06:58.




                                            Bureau of Prisons - LOM
                                                    Bureau of Prisons
                                                     Health Services
                                                    Clinical Encounter
Inmate Name: BELTON, MARCUS                                                            Reg #: Redacted
Date of Birth: Redacted                               Sex:      M    Race: BLACK       Facility: LOM
Encounter Date: 01/02/2020 07:34                      Provider: Dhaliwal, Jaspal MD    Unit:     F02


Chronic Care - Chronic Care Clinic encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Dhaliwal, Jaspal MD
       Chief Complaint: DIABETIC
       Subjective: 48 yrs /M with HTN ,DM hyperlipidemia..LB and and neuropathy. Not compliamnt with
                    mreds.Will Put on pill lim line.LP:162/178/31/89. A1c &.1DEnies CP or sob . No,swelling of
                    feet.Counselled compliance. NO EKg or CXR.NO update on vacclnation.BLVP Taiking
                    NDSAIS helps Cound selleed ietamnd exrcise.TpO consult Nephrogy.To Reconcile BP meds.
       Pain:        Yes
       Pain Assessment
         Date:                         01/02/2020 07:50
          Location:                    Back-Lower
          Quality of Pain:             Aching
          Pain Scale:                  5
          Intervention:                NSAIDS
          Trauma Date/Year:
          Injury:
          Mechanism:
          Onset:                       1-5 Years
          Duration:                    1-5 Years
          Exacerbating Factors: Activity
          Relieving Factors:           NSADS
          Reason Not Done:
          Comments:
Seen for clinic(s): Diabetes, Endocrine/Lipid, Hypertension, Neurology, Orthopedic/Rheumatology

ROS:
   General
      Constitutional Symptoms
           No: Chills, Fatigue
    Cardiovascular
        General
           Yes: Angina, Hx Hypertension
    Pulmonary
       Respiratory System
               No: Cough - Dry, Dyspnea
    GI
          General
               No: Appetite Changes, Appetite Loss, Belching
    GU
          General
Generated 01/02/2020 08:30 by Dhaliwal, Jaspal MD         Bureau of Prisons - LOM                          Page 1 of 4
Inmate Name: BELTON, MARCUS                                                                          Reg #: Redacted
Date of Birth: Redacted                                     Sex:      M    Race: BLACK               Facility: LOM
Encounter Date: 01/02/2020 07:34                            Provider: Dhaliwal, Jaspal MD            Unit:     F02

ROS:
           No: Dysuria
    Musculoskeletal
       General
           Yes: Mid-back Pain
           No: Arthritis
    Neurological
       Autonomic System
              No: Syncope
          Cranial Nerves
              Yes: Within Normal Limits
          Motor System
             Yes: Within Normal Limits
    Endocrine
       General
            No: Hx of Diabetes
    Psychiatric
       General
               No: Anxious

OBJECTIVE:
Temperature:
    Date              Time             Fahrenheit     Celsius Location                  Provider
    01/02/2020        07:55 LOX              98.0        36.7                           Dhaliwal, Jaspal MD

Pulse:
     Date          Time               Rate Per Minute         Location                  Rhythm     Provider
     01/02/2020 07:55 LOX                            63                                            Dhaliwal, Jaspal MD
Respirations:
     Date                  Time               Rate Per Minute Provider
     01/02/2020            07:55 LOX                          16 Dhaliwal, Jaspal MD
Blood Pressure:
     Date       Time               Value         Location        Position              Cuff Size   Provider
     01/02/2020 07:55 LOX          170/104                                                         Dhaliwal, Jaspal MD
SaO2:
     Date             Time             Value(%) Air                          Provider
     01/02/2020       07:55 LOX              98                              Dhaliwal, Jaspal MD
Height:
    Date       Time                    Inches            Cm        Provider
    01/02/2020 07:55 LOX                  66.0         167.6       Dhaliwal, Jaspal MD
Weight:
     Date             Time                 Lbs        Kg Waist Circum. Provider
     01/02/2020       07:55 LOX           220.0      99.8              Dhaliwal, Jaspal MD

ASSESSMENT:
Generated 01/02/2020 08:30 by Dhaliwal, Jaspal MD            Bureau of Prisons - LOM                                     Page 2 of 4
Inmate Name: BELTON, MARCUS                                                                   Reg #: Redacted
Date of Birth: Redacted                                 Sex:      M    Race: BLACK            Facility: LOM
Encounter Date: 01/02/2020 07:34                        Provider: Dhaliwal, Jaspal MD         Unit:     F02

Endocrine disorder, unspecified, E349 - Current
Essential (primary) hypertension, I10 - Current
Hyperlipidemia, unspecified, E785 - Current
Low back pain, M545 - Current
Pain in leg, unspecified, M79606 - Current
Radiculopathy, site unspecified, M5410 - Current
Type 2 diabetes mellitus, E119 - Current
Unsp thoracic, thoracolum and lumbosacr intvrt disc disorder, M519 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                      Order Date          Prescriber Order
             Acetaminophen 325 MG Tablet                     01/02/2020 07:34 take 325 mg Orally -four times a day
                                                                                 x 180 day(s)
                  Indication: Ankle, foot- Pain in joint, Radiculopathy, site unspecified, Low back pain, Pain in leg,
                              unspecified
Renew Medication Orders:
Rx#         Medication                                       Order Date          Prescriber Order
296756-LOX Lisinopril 20 MG Tab                              01/02/2020 07:34 Take one tablet (20 MG) by mouth
                                                                                 each day x 365 day(s) Pill Line Only
                  Indication: Essential (primary) hypertension
294640-LOX metFORMIN HCl 500 MG Tab                          01/02/2020 07:34 Take one tablet (500 MG) by mouth
                                                                                 twice daily x 365 day(s) Pill Line Only
                  Indication: Type 2 diabetes mellitus
294638-LOX Atorvastatin 20 MG TAB                            01/02/2020 07:34 Take one tablet (20 MG) by mouth at
                                                                                 bedtime x 365 day(s) Pill Line Only
                  Indication: Hyperlipidemia, unspecified
294639-LOX Doxazosin 1 MG Tab                                01/02/2020 07:34 Take one tablet (1 MG) by mouth at
                                                                                 bedtime x 180 day(s) Pill Line Only
                  Indication: Essential (primary) hypertension
294635-LOX amLODIPine 10 MG TAB                              01/02/2020 07:34 Take one tablet (10 MG) by mouth
                                                                                 daily x 365 day(s)
                  Indication: Essential (primary) hypertension
294637-LOX Aspirin 81 MG EC Tab                              01/02/2020 07:34 Take one tablet (81 MG) by mouth
                                                                                 daily x 365 day(s)
                  Indication: Hyperlipidemia, unspecified, Essential (primary) hypertension
New Laboratory Requests:
   Details                                           Frequency                      Due Date              Priority
   Chronic Care Clinics-Diabetic-CBC w/diff          One Time                       04/16/2020 00:00      Routine
   Chronic Care Clinics-Diabetic-TSH
   Chronic Care Clinics-Endocrine/Lipid-T4, Free
   Chronic Care Clinics-Diabetic-Comprehensive
   Metabolic Profile (CMP)
   Chronic Care Clinics-Diabetic-Urinalysis w/Reflex
   to Microscopic
New Consultation Requests:
  Consultation/Procedure                        Target Date Scheduled Target Date Priority             Translator     Language
Generated 01/02/2020 08:30 by Dhaliwal, Jaspal MD         Bureau of Prisons - LOM                                    Page 3 of 4
Inmate Name: BELTON, MARCUS                                                                           Reg #: Redacted
Date of Birth: Redacted                                    Sex:      M    Race: BLACK                 Facility: LOM
Encounter Date: 01/02/2020 07:34                           Provider: Dhaliwal, Jaspal MD              Unit:     F02

  Optometry                                     07/16/2020       07/16/2020                 Routine           No
          Subtype:
             Onsite Optometry
          Reason for Request:
               Annual DFE
          Provisional Diagnosis:
            DM
New Non-Medication Orders:
Order                   Frequency                        Duration           Details                             Ordered By
Blood Glucose           Weekly                           30 days                                                Dhaliwal, Jaspal MD
                       Order Date:                  01/02/2020
Schedule:
    Activity                                                     Date Scheduled        Scheduled Provider
    Pneumovax 23 Immunization                                    01/02/2020 00:00 Physician 02
    Chronic Care Visit                                           01/28/2021 00:00 Physician 02
Disposition:
    Follow-up at Sick Call as Needed
    Return Immediately if Condition Worsens

Patient Education Topics:
    Date Initiated Format                               Handout/Topic                                 Provider             Outcome
    01/02/2020     Counseling                           Compliance - Treatment                        Dhaliwal, Jaspal     Verbalizes
                                                                                                                           Understanding
    01/02/2020        Counseling                        Medication Side Effects                       Dhaliwal, Jaspal     Verbalizes
                                                                                                                           Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Dhaliwal, Jaspal MD on 01/02/2020 08:30




Generated 01/02/2020 08:30 by Dhaliwal, Jaspal MD            Bureau of Prisons - LOM                                     Page 4 of 4
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        BELTON, MARCUS                                                       Reg #:      Redacted
Date of Birth:      Redacted                             Sex:      M    Race:BLACK       Facility:   LOM
Note Date:          01/02/2020 07:02                     Provider: Dhaliwal, Jaspal MD   Unit:       F02


Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                         Provider: Dhaliwal, Jaspal MD
          No show for CCC.


Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Dhaliwal, Jaspal MD on 01/02/2020 07:05




Generated 01/02/2020 07:05 by Dhaliwal, Jaspal MD        Bureau of Prisons - LOM                         Page 1 of 1
                                                        Bureau of Prisons
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: BELTON, MARCUS                                                                         Reg #: Redacted
Date of Birth: Redacted                                     Sex:      M   Race: BLACK               Facility: LOM
Encounter Date: 12/12/2019 12:10                            Provider: Hoen, Liza PA-C               Unit:     F02


Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Hoen, Liza PA-C
        Chief Complaint: Back Pain
        Subjective: Sharp mid back pain @ T6 (parascapular area) x 2 days; worse with twisting or breathing
                     deeply.
                     "I know the bullet has moved. I got a bullet back there". As he has existing lumbar DJD,
                     suspect thoracic changes as well. Encapsulated bullet not an issue. Inmate is given Medrol
                     dosepak. Will order films.
        Pain:        Yes
        Pain Assessment
          Date:                        12/12/2019 14:12
          Location:                    Back-Middle
          Quality of Pain:             Stabbing
          Pain Scale:                  10
          Intervention:                none
          Trauma Date/Year:
          Injury:
          Mechanism:
          Onset:                       1-2 Days
          Duration:                    1-2 Days
          Exacerbating Factors: "everything"
          Relieving Factors:           "nothing"
          Reason Not Done:
          Comments:

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                  Provider
    12/12/2019        14:13 LOX             97.0         36.1                           Hoen, Liza PA-C

Pulse:
     Date           Time             Rate Per Minute          Location                  Rhythm     Provider
     12/12/2019 14:13 LOX                             89                                           Hoen, Liza PA-C
Respirations:
     Date                  Time                 Rate Per Minute Provider
     12/12/2019            14:13 LOX                          16 Hoen, Liza PA-C
Blood Pressure:
     Date       Time               Value         Location        Position              Cuff Size   Provider
     12/12/2019 14:13 LOX          150/90                                                          Hoen, Liza PA-C
SaO2:
Generated 12/12/2019 14:18 by Hoen, Liza PA-C                Bureau of Prisons - LOM                                  Page 1 of 3
Inmate Name: BELTON, MARCUS                                                              Reg #: Redacted
Date of Birth: Redacted                               Sex:      M   Race: BLACK          Facility: LOM
Encounter Date: 12/12/2019 12:10                      Provider: Hoen, Liza PA-C          Unit:     F02

     Date             Time             Value(%) Air                    Provider
     12/12/2019       14:13 LOX              99                        Hoen, Liza PA-C
Weight:
     Date             Time                Lbs      Kg Waist Circum. Provider
     12/12/2019       14:13 LOX          200.0    90.7              Hoen, Liza PA-C

Exam:
   General
      Affect
           Yes: Cooperative, Anxious
           No: Irritable
      Appearance
           Yes: Appears Well, Alert and Oriented x 3, Appears in Pain
           No: Appears Distressed, Writhing in Pain
      Nutrition
           No: Within Normal Limits
    Skin
        General
           Yes: Diaphoretic
           No: Skin Intact
    Pulmonary
        Observation/Inspection
           Yes: Within Normal Limits
    Cardiovascular
        Observation
           Yes: Within Normal Limits
    Musculoskeletal
       Spine-Thoracic
            Yes: Muscle Spasm, Warm to Touch
            No: Ecchymosis, Erythema
       Gait
            Yes: Normal Gait

ASSESSMENT:

Unsp thoracic, thoracolum and lumbosacr intvrt disc disorder, M519 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                   Order Date          Prescriber Order
             MethylPREDNISolone Tab 4 MG ( Dose           12/12/2019 12:10 as directed Orally - daily x 6 day(s)
             Pack 21 tab)
                  Indication: Unsp thoracic, thoracolum and lumbosacr intvrt disc disorder
                       Start Now: Yes
                            Night Stock Rx#: 312040-LOX
                            Source: Night Stock
                            Admin Method: Self Administration

Generated 12/12/2019 14:18 by Hoen, Liza PA-C          Bureau of Prisons - LOM                             Page 2 of 3
Inmate Name: BELTON, MARCUS                                                                 Reg #: Redacted
Date of Birth: Redacted                                  Sex:      M   Race: BLACK          Facility: LOM
Encounter Date: 12/12/2019 12:10                         Provider: Hoen, Liza PA-C          Unit:     F02

New Medication Orders:
Rx#          Medication                                              Order Date      Prescriber Order
                            Stop Date: 12/18/2019 12:09
                            MAR Label: day(s)
                            One Time Dose Given: No
New Radiology Request Orders:
   Details                                 Frequency       End Date                    Due Date          Priority
   General Radiology-Spine / Thoracic-     One Time                                    01/12/2020        Routine
   General
       Specific reason(s) for request (Complaints and findings):
               thoracic pain

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                         Provider           Outcome
    12/12/2019     Counseling                         Plan of Care                          Hoen, Liza         Verbalizes
                                                                                                               Understanding

Copay Required:Yes                              Cosign Required: No
Telephone/Verbal Order: No
Completed by Hoen, Liza PA-C on 12/12/2019 14:18




Generated 12/12/2019 14:18 by Hoen, Liza PA-C              Bureau of Prisons - LOM                            Page 3 of 3
                                                     Bureau of Prisons
                                                      Health Services
                                                   Inmate Local Hospital
Reg #: Redacted                             Inmate Name: BELTON, MARCUS

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
TB Clearance: Yes
              Last PPD Date: 12/06/2019                                                   Induration: 0mm
      Last Chest X-Ray Date:                                                                 Results:
               TB Treatment:                                                     Sx free for 30 days: Yes
 TB Follow-up Recommended: No


Transfer To: LVMC                                           Transfer Date: 04/07/2020
Health Problems
  Health Problem                                                                     Status
  Ankle, foot- Pain in joint                                                         Current
     left ankle
  Type 2 diabetes mellitus                                                           Current
  Endocrine disorder, unspecified                                                    Current
     Lymphadenitis - right posterior chain
  Hyperlipidemia, unspecified                                                        Current
  Adjustment disorder                                                                Current
  Factitious disorder, unspecified                                                   Current
  Essential (primary) hypertension                                                   Current
     Malignant Hypertension
  Unsatisfactory restoration of tooth                                                Current
     #7,#9 missing and fractured restorations.
  Unspecified disorder of patella, unspecified knee                                  Current
     left knee
  Unsp thoracic, thoracolum and lumbosacr intvrt disc disorder                       Current
  Radiculopathy, site unspecified                                                    Current
     left L4, L5
  Low back pain                                                                      Current
  Pain in leg, unspecified                                                           Current
     left knee and ankle
  Chronic kidney disease, stage 2 (mild)                                             Current
     GFR 66
  Disorder of kidney and ureter, unspecified                                         Current
     Creat. 1.46, HCO3 improved nl 7/30/18
  Chest pain, unspecified                                                            Current
  Dizziness and giddiness                                                            Current
     Orthostatic-related correlates with hx of hypovolemia. Not currently prescribe diuretics.
  Headache                                                                           Current
     Non-specific, possibly exacerbated by vision problems, "wry" neck, and chronic leg pain.
  History of noncompliance with medical treatment                                    Current
     This inmate is refusing treatment
  Suspect for COVID-19 Coronavirus like illness                                      Current
  Body mass index (BMI) 33.0-33.9, adult                                             Current

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.
   amLODIPine 10 MG TAB Exp: 01/02/2021 SIG: Take one tablet (10 MG) by mouth daily (per provider) ***pill line***
   ***pill line***
   Acetaminophen 325 MG Tab Exp: 06/30/2020 SIG: Take one tablet (325 MG) by mouth four times daily
Generated 04/07/2020 16:29 by Watson, William MD       Bureau of Prisons - LOM                              Page 1 of 3
Reg #: Redacted                             Inmate Name: BELTON, MARCUS

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
   Acetaminophen 325 MG Tab Exp: 04/14/2020 SIG: Take two tablets (650 MG) by mouth four times daily for 7 days
   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT Exp: 04/21/2020 SIG: *SHAKE WELL* inhale 2 puffs by mouth every
   four hours
   Aspirin 81 MG EC Tab Exp: 01/01/2021 SIG: Take one tablet (81 MG) by mouth daily with food ***Do Not Crush***
   Atorvastatin 20 MG TAB Exp: 01/02/2021 SIG: Take one tablet (20 MG) by mouth at bedtime ***pill line*** ***pill
   line***
   Doxazosin 1 MG Tab Exp: 07/01/2020 SIG: Take one tablet (1 MG) by mouth at bedtime ***pill line*** ***pill line***
   Lisinopril 20 MG Tab Exp: 01/02/2021 SIG: Take one tablet (20 MG) by mouth each day (per provider ) ***pill line***
   ***pill line***
   metFORMIN HCl 500 MG Tab Exp: 01/02/2021 SIG: Take one tablet (500 MG) by mouth twice daily (per provider)
   ***pill line*** ***pill line***

OTCs: Listing of all known OTCs this inmate is currently taking.
    None
Pending Appointments:
  Date                 Time       Activity                                          Provider
  11/06/2020           00:00      Influenza - Immunization (Brand required)         Nurse 01
  12/06/2020           00:00      PPD Administration                                Nurse
  01/28/2021           00:00      Chronic Care Visit                                Physician 02
Non-Medecation Orders:
  No Data Found
Active Alerts:
  No Data Found

Consultations:
Pending Institutional Clinical Director Action
  No Data Found

Pending UR Committee Action
  No Data Found

Pending Regional Review Action
  No Data Found

Pending Scheduling
     Consultation/Procedure Requested: Optometry
                               Subtype: Onsite Optometry
                               Location: OnSite
                          Ordered Date: 01/02/2020
                 Scheduled Target Date: 07/16/2020
                          Level Of Care: Medically Necessary - Non-Emergent
                    Reason for Request: Annual DFE
                  Provisional Diagnosis: DM

Pending Consultation
  No Data Found
Pending Results
  No Data Found
Sickle Cell:
  Sickle Cell Trait/Disease:        No

Limitations/Restrictions/Diets:
  Cell: on first floor, lower bunk --- 12/13/2020
  Other Housing Status Restrictions: NO STAIRS --- 12/13/2020
  Cardiovascular exercise: running, jogging, softball, football, basketball,
  handball --- 04/30/2020
  Other Physical Restrictions: Inmate can wear his personal soft shoes. ---
Generated 04/07/2020 16:29 by Watson, William MD    Bureau of Prisons - LOM                            Page 2 of 3
Reg #: Redacted                             Inmate Name: BELTON, MARCUS

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
  12/13/2020
  Cleared for Food Service: Yes
  No Climbing --- 12/13/2020
  No Ladders --- 12/13/2020
  No Lifting More Than 15 Pounds --- 12/13/2020
  MDS Comments: Hx Left ankle fracture GSW with bone graft and ORIF
  Special instructions: gave CHO diet exchanges to IM for each meals
  (historical - 2017), reviewing how to use to lower intake of CHO's.
Comments:


Allergies
   Ibuprofen
   Hydrochlorothiazide
   Lisinopril
   Bactrim DS

Devices / Equipment
  Walker
  Brace - back
  Brace - knee
  Brace - ankle
Travel:
      Direct Travel: No
 Travel Restrictions: None
UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:
 Transfer From Institution: LOMPOC USP                                        Phone Number: 8057352771
                 Address 1: 3901 KLEIN BLVD
                 Address 2:
             City/State/Zip: LOMPOC, California 93436
  Name/Title of Person Completing Form: Watson, William MD                                           Date:      04/07/2020

  Inmate Name:       BELTON, MARCUS                      Reg #:     Redacted       DOB:   Redacted       Sex:     M




Generated 04/07/2020 16:29 by Watson, William MD    Bureau of Prisons - LOM                                  Page 3 of 3
                                                     Bureau of Prisons
                                                      Health Services
                                                         Vitals All
Begin Date: 10/13/2019                                      End Date:    10/13/2020
Reg #:      Redacted                                        Inmate Name: BELTON, MARCUS

Temperature:
     Date             Time            Fahrenheit         Celsius Location            Provider
     09/28/2020       14:33 LOX               98.7          37.1 Oral Salcido, O. Paramedic, NRP
             Orig Entered: 09/28/2020 20:14 EST Salcido, O. Paramedic, NRP
     04/27/2020    14:12 LOX          97.9     36.6 Oral              Barkley, Jacob NREMTP
             Orig Entered: 04/27/2020 17:13 EST Barkley, Jacob NREMTP
     04/26/2020    09:49 LOX          97.6     36.4 Forehead        Horton, Alex RN
             Orig Entered: 04/26/2020 12:51 EST Horton, Alex RN
     04/25/2020    13:33 LOX          97.8     36.6                  Pinnell, Marsha RN/IOP/IDC
             Orig Entered: 04/25/2020 16:35 EST Pinnell, Marsha RN/IOP/IDC
     04/24/2020    10:30 LOX          97.2     36.2 Forehead         Watson, William MD
             Orig Entered: 04/24/2020 17:15 EST Watson, William MD
     04/23/2020    13:49 LOX          98.4     36.9 Oral            Barkley, Jacob NREMTP
             Orig Entered: 04/23/2020 16:50 EST Barkley, Jacob NREMTP
     04/23/2020    12:44 LOX          97.7     36.5 Forehead        Watson, William MD
             Orig Entered: 04/23/2020 18:12 EST Watson, William MD
     04/22/2020    12:57 LOX          98.8     37.1 Oral            Barkley, Jacob NREMTP
             Orig Entered: 04/22/2020 15:58 EST Barkley, Jacob NREMTP
     04/20/2020    10:44 LOX          97.5     36.4                 Gadson, Christy FNP-C
             Orig Entered: 04/20/2020 17:13 EST Gadson, Christy FNP-C
     04/18/2020    11:30 LOX          98.8     37.1 Oral            Barkley, Jacob NREMTP
             Orig Entered: 04/18/2020 14:31 EST Barkley, Jacob NREMTP
     04/16/2020    13:11 LOX          98.4     36.9 Forehead        Watson, William MD
             Orig Entered: 04/16/2020 19:37 EST Watson, William MD
     04/15/2020    10:30 LOX          98.0     36.7 Forehead                         Watson, William MD
             Orig Entered: 04/15/2020 18:59 EST Watson, William MD
     04/07/2020    11:00 LOX          98.4     36.9 Forehead                         Watson, William MD
             Orig Entered: 04/07/2020 17:53 EST Watson, William MD
     04/06/2020    15:14 LOX        102.4      39.1                                  Cullop, J. FNP-BC
             Orig Entered: 04/06/2020 18:15 EST Cullop, J. FNP-BC
     03/31/2020    11:50 LOX          97.7     36.5 Forehead                         Brittain, Jani DA
             Orig Entered: 03/31/2020 14:52 EST Brittain, Jani DA
     03/30/2020    12:02 LOX          98.8     37.1 Forehead                         Kiss, Marjorie RDA
             Orig Entered: 04/02/2020 15:04 EST Kiss, Marjorie RDA
     03/29/2020    20:38 LOX          99.2     37.3 Oral            Fabie, Shane E EMT-P
             Orig Entered: 03/29/2020 23:39 EST Fabie, Shane E EMT-P
     01/02/2020    07:55 LOX          98.0     36.7                 Dhaliwal, Jaspal MD
             Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD
     12/12/2019    14:13 LOX          97.0     36.1                                  Hoen, Liza PA-C
               Orig Entered: 12/12/2019 17:15 EST Hoen, Liza PA-C

Pulse:
Generated 10/13/2020 09:01 by Carpenter, Katherine WXR     Bureau of Prisons - SHE                        Page 1 of 5
Begin Date: 10/13/2019                                     End Date:    10/13/2020
Reg #:      Redacted                                       Inmate Name: BELTON, MARCUS

     Date          Time              Rate Per Minute          Location              Rhythm    Provider
     10/09/2020 13:30 LOX                            54       Radial                Regular   Watson, William MD
             Orig Entered: 10/09/2020 17:21 EST Watson, William MD
     09/28/2020 14:33 LOX                   63  Via Machine                                   Salcido, O. Paramedic, NRP
             Orig Entered: 09/28/2020 20:14 EST Salcido, O. Paramedic, NRP
     04/27/2020 14:12 LOX                   69  Via Machine          Regular                  Barkley, Jacob NREMTP
             Orig Entered: 04/27/2020 17:13 EST Barkley, Jacob NREMTP
     04/26/2020 09:49 LOX                   61  Via Machine        Regular                    Horton, Alex RN
             Orig Entered: 04/26/2020 12:51 EST Horton, Alex RN
     04/25/2020 13:33 LOX                   61                                                Pinnell, Marsha RN/IOP/IDC
             Orig Entered: 04/25/2020 16:35 EST Pinnell, Marsha RN/IOP/IDC
     04/24/2020 10:30 LOX                   63  Via Machine          Regular                  Watson, William MD
             Orig Entered: 04/24/2020 17:15 EST Watson, William MD
     04/23/2020 13:49 LOX                   73  Via Machine                         Regular   Barkley, Jacob NREMTP
             Orig Entered: 04/23/2020 16:50 EST Barkley, Jacob NREMTP
     04/23/2020 12:44 LOX                   72  Via Machine        Regular                    Watson, William MD
             Orig Entered: 04/23/2020 18:12 EST Watson, William MD
     04/22/2020 12:57 LOX                   74  Via Machine                         Regular   Barkley, Jacob NREMTP
             Orig Entered: 04/22/2020 15:58 EST Barkley, Jacob NREMTP
     04/20/2020 10:44 LOX                   83                                                Gadson, Christy FNP-C
             Orig Entered: 04/20/2020 17:13 EST Gadson, Christy FNP-C
     04/18/2020 11:30 LOX                   84  Via Machine         Regular                   Barkley, Jacob NREMTP
             Orig Entered: 04/18/2020 14:31 EST Barkley, Jacob NREMTP
     04/15/2020 10:30 LOX                 113   Via Machine        Regular                    Watson, William MD
             Orig Entered: 04/15/2020 18:59 EST Watson, William MD
     04/07/2020 11:00 LOX                 106   Via Machine                         Regular   Watson, William MD
             Orig Entered: 04/07/2020 17:53 EST Watson, William MD
     04/06/2020 15:14 LOX                   94                                                Cullop, J. FNP-BC
             Orig Entered: 04/06/2020 18:15 EST Cullop, J. FNP-BC
     03/29/2020 20:38 LOX                   88  Via Machine                         Regular   Fabie, Shane E EMT-P
             Orig Entered: 03/29/2020 23:39 EST Fabie, Shane E EMT-P
     01/02/2020 07:55 LOX                   63                                                Dhaliwal, Jaspal MD
             Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD
     12/12/2019 14:13 LOX                   89                                                Hoen, Liza PA-C
             Orig Entered: 12/12/2019 17:15 EST Hoen, Liza PA-C
     11/28/2019 14:26 LOX                   70                                                Mishchenko, Galyna FNP
             Orig Entered: 11/28/2019 17:27 EST Mishchenko, Galyna FNP
     10/23/2019 14:03 LOX                   68                                                Hoen, Liza PA-C
               Orig Entered: 10/23/2019 17:04 EST Hoen, Liza PA-C

Respirations:
     Date                 Time               Rate Per Minute Provider
     10/09/2020           13:30 LOX                           14 Watson, William MD

             Orig Entered: 10/09/2020 17:21 EST Watson, William MD
     09/28/2020       14:33 LOX                 14 Salcido, O. Paramedic, NRP
Generated 10/13/2020 09:01 by Carpenter, Katherine WXR    Bureau of Prisons - SHE                               Page 2 of 5
Begin Date: 10/13/2019                                     End Date:    10/13/2020
Reg #:      Redacted                                       Inmate Name: BELTON, MARCUS

     Date                 Time               Rate Per Minute Provider
             Orig Entered: 09/28/2020 20:14 EST Salcido, O. Paramedic, NRP
     04/27/2020       14:12 LOX                 16 Barkley, Jacob NREMTP

             Orig Entered: 04/27/2020 17:13 EST Barkley, Jacob NREMTP
     04/25/2020       13:33 LOX                 16 Pinnell, Marsha RN/IOP/IDC

             Orig Entered: 04/25/2020 16:35 EST Pinnell, Marsha RN/IOP/IDC
     04/23/2020       13:49 LOX                 16 Barkley, Jacob NREMTP

             Orig Entered: 04/23/2020 16:50 EST Barkley, Jacob NREMTP
     04/22/2020       12:57 LOX                 16 Barkley, Jacob NREMTP

             Orig Entered: 04/22/2020 15:58 EST Barkley, Jacob NREMTP
     04/18/2020       11:30 LOX                 16 Barkley, Jacob NREMTP

             Orig Entered: 04/18/2020 14:31 EST Barkley, Jacob NREMTP
     04/07/2020       11:00 LOX                 36 Watson, William MD

             Orig Entered: 04/07/2020 17:53 EST Watson, William MD
     04/06/2020       15:14 LOX                 18 Cullop, J. FNP-BC

             Orig Entered: 04/06/2020 18:15 EST Cullop, J. FNP-BC
     03/29/2020       20:38 LOX                 14 Fabie, Shane E EMT-P

             Orig Entered: 03/29/2020 23:39 EST Fabie, Shane E EMT-P
     01/02/2020       07:55 LOX                 16 Dhaliwal, Jaspal MD

             Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD
     12/12/2019       14:13 LOX                 16 Hoen, Liza PA-C

               Orig Entered: 12/12/2019 17:15 EST Hoen, Liza PA-C

Blood Pressure:
     Date          Time           Value        Location           Position          Cuff Size    Provider
     09/28/2020 14:33 LOX         119/82       Left Arm           Sitting           Adult-regular Salcido, O. Paramedic, NRP
             Orig Entered: 09/28/2020 20:14 EST Salcido, O. Paramedic, NRP
     04/07/2020 11:00 LOX 127/88      Left Arm      Standing       Adult-large                   Watson, William MD
             Orig Entered: 04/07/2020 17:53 EST Watson, William MD
     04/06/2020 15:14 LOX 143/87                                                                 Cullop, J. FNP-BC
             Orig Entered: 04/06/2020 18:15 EST Cullop, J. FNP-BC
     03/29/2020 20:38 LOX 152/105 Left Arm          Sitting       Adult-regular Fabie, Shane E EMT-P
             Orig Entered: 03/29/2020 23:39 EST Fabie, Shane E EMT-P
     01/02/2020 07:55 LOX 170/104                                                                Dhaliwal, Jaspal MD
             Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD
     12/12/2019 14:13 LOX 150/90                                                                 Hoen, Liza PA-C
             Orig Entered: 12/12/2019 17:15 EST Hoen, Liza PA-C
     11/28/2019 14:26 LOX 143/78                                                                 Mishchenko, Galyna FNP
             Orig Entered: 11/28/2019 17:27 EST Mishchenko, Galyna FNP
     10/23/2019 14:02 LOX 143/88                                                                 Hoen, Liza PA-C
               Orig Entered: 10/23/2019 17:04 EST Hoen, Liza PA-C

Blood Glucose:

Generated 10/13/2020 09:01 by Carpenter, Katherine WXR    Bureau of Prisons - SHE                                  Page 3 of 5
Begin Date: 10/13/2019                                    End Date:    10/13/2020
Reg #:      Redacted                                      Inmate Name: BELTON, MARCUS

     Date              Time            Value (mg/dl)      Type                     Regular Insulin   Provider
     10/13/2020    06:17 LOX 275               Fasting                                Prendez, Paulette Medicaiton
             Orig Entered: 10/13/2020 09:19 EST Prendez, Paulette Medicaiton Technician
     10/12/2020    18:58 LOX 502               Random                                 Salcido, O. Paramedic, NRP
             Orig Entered: 10/12/2020 22:00 EST Salcido, O. Paramedic, NRP
     10/12/2020    06:43 LOX 322               Random                               Hernandez, Rosangela
             Orig Entered: 10/12/2020 09:44 EST Hernandez, Rosangela Medication Tech
     10/11/2020    07:09 LOX 392               Random                               Fabie, Shane E EMT-P
             Orig Entered: 10/11/2020 10:10 EST Fabie, Shane E EMT-P
     10/10/2020    20:16 LOX 488               Random                                                Ortiz, Roberto NRP-EMT
             Orig Entered: 10/10/2020 23:17 EST Ortiz, Roberto NRP-EMT
     10/10/2020    18:19 LOX 488               Random                                                Ortiz, Roberto NRP-EMT
             Orig Entered: 10/10/2020 21:20 EST Ortiz, Roberto NRP-EMT
     10/10/2020    06:27 LOX 422               Random                                                Salcido, O. Paramedic, NRP
             Orig Entered: 10/10/2020 09:30 EST Salcido, O. Paramedic, NRP
     10/09/2020    19:27 LOX 469               Random                                                Ortiz, Roberto NRP-EMT
             Orig Entered: 10/09/2020 22:29 EST Ortiz, Roberto NRP-EMT
     01/28/2020    07:45 LOX 246               Random                                                Johnson, Sara RN
             Orig Entered: 01/28/2020 13:43 EST Johnson, Sara RN
     01/21/2020    09:00 LOX                                                                         Christopher, Jason AHSA,
               Orig Entered: 01/21/2020 12:03 EST Christopher, Jason AHSA, NREMT-P

Wright Peak Flow:
     Date          Time              Attempt 1 Attempt 2 Attempt 3 Effort                 Bronchodilator Provider
     09/28/2020 14:33 LOX                    250           270           260 Poor         Without         Salcido, O.
               Orig Entered: 09/28/2020 20:14 EST Salcido, O. Paramedic, NRP

SaO2:
     Date             Time             Value(%) Air                         Provider
     09/28/2020       14:33 LOX              97 Room Air                    Salcido, O. Paramedic, NRP
             Orig Entered: 09/28/2020 20:14 EST Salcido, O. Paramedic, NRP
     04/27/2020    14:12 LOX          97 Room Air            Barkley, Jacob NREMTP
             Orig Entered: 04/27/2020 17:13 EST Barkley, Jacob NREMTP
     04/26/2020    09:49 LOX          98 Room Air            Horton, Alex RN
             Orig Entered: 04/26/2020 12:51 EST Horton, Alex RN
     04/25/2020    13:33 LOX          97                     Pinnell, Marsha RN/IOP/IDC
             Orig Entered: 04/25/2020 16:35 EST Pinnell, Marsha RN/IOP/IDC
     04/24/2020    10:30 LOX          98 Oxygen 2 L           Watson, William MD
             Orig Entered: 04/24/2020 17:15 EST Watson, William MD
     04/23/2020    13:49 LOX          98 Room Air             Barkley, Jacob NREMTP
             Orig Entered: 04/23/2020 16:50 EST Barkley, Jacob NREMTP
     04/23/2020    12:44 LOX          95 Room Air            Watson, William MD
             Orig Entered: 04/23/2020 18:12 EST Watson, William MD
     04/22/2020    12:57 LOX          99 Room Air             Barkley, Jacob NREMTP
               Orig Entered: 04/22/2020 15:58 EST Barkley, Jacob NREMTP

Generated 10/13/2020 09:01 by Carpenter, Katherine WXR   Bureau of Prisons - SHE                                Page 4 of 5
Begin Date: 10/13/2019                                         End Date:    10/13/2020
Reg #:      Redacted                                           Inmate Name: BELTON, MARCUS

     Date             Time             Value(%) Air                           Provider
     04/20/2020       10:44 LOX              97 Room Air                      Gadson, Christy FNP-C
             Orig Entered: 04/20/2020 17:13 EST Gadson, Christy FNP-C
     04/18/2020    11:30 LOX          98 Room Air           Barkley, Jacob NREMTP
             Orig Entered: 04/18/2020 14:31 EST Barkley, Jacob NREMTP
     04/16/2020    13:11 LOX          96 Room Air            Watson, William MD
             Orig Entered: 04/16/2020 19:37 EST Watson, William MD
     04/15/2020    10:30 LOX          98 Oxygen 2 L           Watson, William MD
             Orig Entered: 04/15/2020 18:59 EST Watson, William MD
     04/07/2020    11:00 LOX          89 Room Air             Watson, William MD
             Orig Entered: 04/07/2020 17:53 EST Watson, William MD
     04/06/2020    15:14 LOX          92                      Cullop, J. FNP-BC
             Orig Entered: 04/06/2020 18:15 EST Cullop, J. FNP-BC
     03/29/2020    20:38 LOX          98 Room Air            Fabie, Shane E EMT-P
             Orig Entered: 03/29/2020 23:39 EST Fabie, Shane E EMT-P
     01/02/2020    07:55 LOX          98                     Dhaliwal, Jaspal MD
             Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD
     12/12/2019    14:13 LOX          99                     Hoen, Liza PA-C
               Orig Entered: 12/12/2019 17:15 EST Hoen, Liza PA-C

Height:
    Date            Time              Inches                   Cm   Provider
     01/02/2020 07:55 LOX                66.0             167.6     Dhaliwal, Jaspal MD
               Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD

Weight:
     Date             Time                 Lbs           Kg Waist Circum. Provider
     10/09/2020       13:30 LOX        Unavail           0.0                     Watson, William MD

             Orig Entered: 10/09/2020 17:21 EST Watson, William MD
     01/02/2020   07:55 LOX       220.0    99.8                Dhaliwal, Jaspal MD

             Orig Entered: 01/02/2020 10:58 EST Dhaliwal, Jaspal MD
     12/12/2019   14:13 LOX       200.0    90.7                Hoen, Liza PA-C

               Orig Entered: 12/12/2019 17:15 EST Hoen, Liza PA-C




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR     Bureau of Prisons - SHE                    Page 5 of 5
                                                                              Bureau of Prisons
                                                                               Health Services
                                                                                    PPDs
Reg #: Redacted                                               Inmate Name: BELTON, MARCUS

Admin:                   Location                             Provider                       Reading:                 Induration       Provider
12/04/2019 11:35         Left Forearm                         Ortiz, Roberto NRP-EMT         12/06/2019 14:22         0 mm             Ortiz, Roberto NRP-EMT
         Orig Entered:    12/04/2019 14:36 EST Ortiz, Roberto NRP-EMT                           Orig Entered:
                                                                                                            12/06/2019 17:22 EST Ortiz, Roberto NRP-EMT
12/05/2018 21:05         Left Forearm                 Ortiz, Roberto NRP-EMT                 12/07/2018 06:42      0 mm            Hoen, Liza PA-C
         Orig Entered:    12/06/2018 00:06 EST Ortiz, Roberto NRP-EMT                           Orig Entered:
                                                                                                            12/07/2018 09:43 EST Hoen, Liza PA-C
11/29/2017 09:48         Left Forearm                 Pena, Ashley Medication                12/01/2017 16:34      0 mm            Blier, Normand RN
         Orig Entered:    11/29/2017 12:49 EST Pena, Ashley Medication Tech                     Orig Entered:
                                                                                                            12/01/2017 19:34 EST Blier, Normand RN
12/09/2016 12:28         Left Forearm               Malingkas, M. MLP, HSS,                  12/12/2016 13:56      0 mm             Carrington, L. LPN
         Orig Entered:    12/09/2016 15:29 EST Malingkas, M. MLP, HSS, IOP/IDC                  Orig Entered:
                                                                                                            12/12/2016 16:56 EST Carrington, L. LPN
12/22/2015 15:51         Left Forearm               Brown, Matthew                           12/24/2015 21:45      0 mm            Fields, Christine RN
         Orig Entered:    12/22/2015 18:52 EST Brown, Matthew AHSA/NREMT-P                      Orig Entered:
                                                                                                            12/25/2015 00:45 EST Fields, Christine RN
08/25/2014 12:19         Left Forearm               Hernandez, H. PA-C                       08/27/2014 19:53      0 mm            Balbiran, Modesto RN
         Orig Entered:     08/25/2014 15:22 EST Hernandez, H. PA-C                              Orig Entered:   08/27/2014 22:53 EST Balbiran, Modesto RN
Total: 6




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor              Bureau of Prisons - SHE                                                        Page 1 of 1
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                            January 2020
                 Medication Orders                            Time   1   2    3     4    5     6     7     8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD
                                                                             NS    NS     R   NS    NS    NS     NS   NS    NS    NS   NS    NS    NS    NS     NS   NS    NS   NS   NS    NS     NS    NS    NS    NS   NS    NS   NS    NS    NS
01/03/20                                                     1700            LPH   GM    RO   RO    RO    RO    SWB   AW    SEF   RO   RO    RO    RO    RO    SWB   GM    RO   RO   RO    RO     RO    AW    SEF   GM   RO    RO   RO    RO    AW
09:11       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54



LOX
313481-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Dhaliwal, Jaspal MD
                                                                             NS    NS     R   NS    NS    NS     NS   NS    NS    NS   NS    NS    NS    NS     NS   NS    NS   NS   NS    NS     NS    NS    NS    NS   NS    NS   NS    NS    NS
01/03/20                                                     1700            LPH   GM    RO   RO    RO    RO    SWB   AW    SEF   RO   RO    RO    RO    RO    SWB   GM    RO   RO   RO    RO     RO    AW    SEF   GM   RO    RO   RO    RO    AW
09:11       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54


LOX
313482-
LOX         Doxazosin 1 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD
                                                                                    NS   NS    NS    NS    NS    NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS    NS     NS    NS    NS   NS   NS    NS    NS    NS   NS
01/03/20                                                     0600                  VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   RO   DRR   DRR   DRR   DRR   DRR   VOB   GM   AW   DRR   DRR    DRR   DRR   VOB   GM   LFC   AW   DRR   DRR   HB
09:11       Take one tablet (20 MG) by mouth each day
Exp. Date   (per provider ) ***pill line***
04/16/20
05:53



LOX
313483-
LOX         Lisinopril 20 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD
                                                                                    NS   NS    NS    NS    NS    NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS    NS     NS    NS    NS   NS   NS    NS    NS    NS   NS
01/03/20                                                     0600                  VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   RO   DRR   DRR   DRR   DRR   DRR   VOB   GM   AW   DRR   DRR    DRR   DRR   VOB   GM   LFC   AW   DRR   DRR   HB
09:15       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
04/16/20
05:53



LOX
313493-
LOX         amLODIPine 10 MG TAB


Providers: GM = Mishchenko, G. | RO = Ortiz, R. | AW = Wong, A. | LPH = Hoen, L. | SEF = Fabie, S. | SWB = Baker, S. | VOB = Balogun, V. | HB = Blitch, H. | DRR = Rodriguez, D. | LFC = Cross, L.

Documentation Codes: ORD = Order | NS = No Show | R = Refused




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                       DOB: Redacted
                                                                                                          Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                            January 2020
                Medication Orders                             Time   1   2    3     4    5     6     7     8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD
                                                                                    NS   NS    NS    NS    NS    NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS    NS     NS    NS    NS   NS   NS    NS    NS    NS   NS
01/03/20                                                     0600                  VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   RO   DRR   DRR   DRR   DRR   DRR   VOB   GM   AW   DRR   DRR    DRR   DRR   VOB   GM   LFC   AW   DRR   DRR   HB
09:12       Take one tablet (500 MG) by mouth twice daily
Exp. Date   (per provider) ***pill line***
                                                                             NS    NS     R   NS    NS    NS     NS   NS    NS    NS   NS    NS    NS    NS     NS   NS    NS   NS   NS    NS     NS    NS    NS    NS   NS    NS   NS    NS    NS
04/16/20                                                     1700            LPH   GM    RO   RO    RO    RO    SWB   AW    SEF   RO   RO    RO    RO    RO    SWB   GM    RO   RO   RO    RO     RO    AW    SEF   GM   RO    RO   RO    RO    AW
05:53



LOX
313484-
LOX         metFORMIN HCl 500 MG Tab




Providers: GM = Mishchenko, G. | RO = Ortiz, R. | AW = Wong, A. | LPH = Hoen, L. | SEF = Fabie, S. | SWB = Baker, S. | VOB = Balogun, V. | HB = Blitch, H. | DRR = Rodriguez, D. | LFC = Cross, L.

Documentation Codes: ORD = Order | NS = No Show | R = Refused




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                       DOB: Redacted
                                                                                                          Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                    February 2020
                 Medication Orders                            Time    1    2     3     4     5     6     7     8    9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD
                                                                     NS    NS   NS    NS     NS    NS   NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS              NS    NS    NS    NS    NS    NS
01/03/20                                                     1700    AW    RO   RO    RO    DRR   VOB   AW    SEF   OS   OS    OS    OS    OS    SNJ   AW    OS   OS   SNJ   SNJ             SEF   SEF   SEF   RO    AW    AW
09:11       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54



LOX
313481-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Dhaliwal, Jaspal MD
                                                                     NS    NS   NS    NS     NS    NS   NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS              NS    NS    NS    NS    NS    NS
01/03/20                                                     1700    AW    RO   RO    RO    DRR   VOB   AW    SEF   OS   OS    OS    OS    OS    SNJ   AW    OS   OS   SNJ   SNJ             SEF   SEF   SEF   RO    AW    AW
09:11       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54


LOX
313482-
LOX         Doxazosin 1 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD
                                                                      NS   NS    NS    NS    NS    NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS    NS    NS              NS    NS    NS    NS    NS
01/03/20                                                     0600    VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   GM   RO   DRR   DRR   DRR             DRR   DRR   DRR   DRR   VOB
09:11       Take one tablet (20 MG) by mouth each day
Exp. Date   (per provider ) ***pill line***
04/16/20
05:53



LOX
313483-
LOX         Lisinopril 20 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD
                                                                      NS   NS    NS    NS    NS    NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS    NS    NS              NS    NS    NS    NS    NS
01/03/20                                                     0600    VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   GM   RO   DRR   DRR   DRR             DRR   DRR   DRR   DRR   VOB
09:15       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
04/16/20
05:53



LOX
313493-
LOX         amLODIPine 10 MG TAB


Providers: GM = Mishchenko, G. | RO = Ortiz, R. | AW = Wong, A. | SEF = Fabie, S. | SNJ = Johnson, S. | VOB = Balogun, V. | OS = Salcido, O. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                           DOB: Redacted
                                                                                                              Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                    February 2020
                Medication Orders                             Time    1    2     3     4     5     6     7     8    9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD
                                                                      NS   NS    NS    NS    NS    NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS    NS    NS              NS    NS    NS    NS    NS
01/03/20                                                     0600    VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   GM   DRR   DRR   DRR   DRR   DRR   VOB   GM   RO   DRR   DRR   DRR             DRR   DRR   DRR   DRR   VOB
09:12       Take one tablet (500 MG) by mouth twice daily
Exp. Date   (per provider) ***pill line***
                                                                     NS    NS   NS    NS     NS    NS   NS    NS    NS   NS    NS    NS    NS    NS    NS    NS   NS   NS    NS              NS    NS    NS    NS    NS    NS
04/16/20                                                     1700    AW    RO   RO    RO    DRR   VOB   AW    SEF   OS   OS    OS    OS    OS    SNJ   AW    OS   OS   SNJ   SNJ             SEF   SEF   SEF   RO    AW    AW
05:53



LOX
313484-
LOX         metFORMIN HCl 500 MG Tab




Providers: GM = Mishchenko, G. | RO = Ortiz, R. | AW = Wong, A. | SEF = Fabie, S. | SNJ = Johnson, S. | VOB = Balogun, V. | OS = Salcido, O. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                           DOB: Redacted
                                                                                                              Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                                MARCH 2020
                 Medication Orders                            Time   1    2     3     4    5    6     7     8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD                                                                                                  1
                                                                     NS   NS   NS    NS    NS   NS   NS    NS    NS    NS    NS    NS    NS    NS    NS           NS    NS    NS    NS    NS    NS    NS    NS    NS    NS    NS
01/03/20                                                     1700    OS   OS   OS    OS    OS   AW   SEF   SEF   SEF   SEF   SEF   RO    AW    AW    OS
                                                                                                                                                           OS
                                                                                                                                                                  OS    OS    OS    SEF   AW    AW    AW    AW    AW    RO    SEF
                                                                                                                                                          21:16
09:11       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54



LOX
313481-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Dhaliwal, Jaspal MD                                                                                                  1
                                                                     NS   NS   NS    NS    NS   NS   NS    NS    NS    NS    NS    NS    NS    NS    NS           NS    NS    NS    NS    NS    NS    NS    NS    NS    NS    NS
01/03/20                                                     1700    OS   OS   OS    OS    OS   AW   SEF   SEF   SEF   SEF   SEF   RO    AW    AW    OS
                                                                                                                                                           OS
                                                                                                                                                                  OS    OS    OS    SEF   AW    AW    AW    AW    AW    RO    SEF
                                                                                                                                                          21:16
09:11       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54


LOX
313482-
LOX         Doxazosin 1 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD
                                                                     NS   NS   NS    NS    NS   NS    NS   NS     NS    NS    NS    NS    NS    NS   NS    NS     NS     NS    NS    NS    NS   NS     NS    NS    NS    NS    NS
01/03/20                                                     0600    GM   RO   LPH   LPH   HB   HB   VOB   OS    RNH   RNH   RNH   DRR   DRR   VOB   GM   DRR     LPH   DRR   DRR   DRR   VOB   GM    DRR   DRR   DRR   DRR   DRR
09:11       Take one tablet (20 MG) by mouth each day
Exp. Date   (per provider ) ***pill line***
04/16/20
05:53



LOX
313483-
LOX         Lisinopril 20 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD
                                                                     NS   NS   NS    NS    NS   NS    NS   NS     NS    NS    NS    NS    NS    NS   NS    NS     NS     NS    NS    NS    NS   NS     NS    NS    NS    NS    NS
01/03/20                                                     0600    GM   RO   LPH   LPH   HB   HB   VOB   OS    RNH   RNH   RNH   DRR   DRR   VOB   GM   DRR     LPH   DRR   DRR   DRR   VOB   GM    DRR   DRR   DRR   DRR   DRR
09:15       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
04/16/20
05:53



LOX
313493-
LOX         amLODIPine 10 MG TAB


Providers: GM = Mishchenko, G. | RO = Ortiz, R. | AW = Wong, A. | RNH = Hernandez, R. | LPH = Hoen, L. | SEF = Fabie, S. | VOB = Balogun, V. | OS = Salcido, O. | HB = Blitch, H. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                        DOB: Redacted
                                                                                                           Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                        Medication Administration Record                                                                                                MARCH 2020
                 Medication Orders                             Time   1    2     3     4    5    6     7     8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Dhaliwal, Jaspal MD
                                                                      NS   NS   NS    NS    NS   NS    NS   NS     NS    NS    NS    NS    NS    NS   NS    NS     NS     NS    NS    NS    NS   NS     NS    NS    NS    NS    NS
01/03/20                                                      0600    GM   RO   LPH   LPH   HB   HB   VOB   OS    RNH   RNH   RNH   DRR   DRR   VOB   GM   DRR     LPH   DRR   DRR   DRR   VOB   GM    DRR   DRR   DRR   DRR   DRR
09:12       Take one tablet (500 MG) by mouth twice daily
Exp. Date   (per provider) ***pill line***                                                                                                                   1
                                                                      NS   NS   NS    NS    NS   NS   NS    NS    NS    NS    NS    NS    NS    NS    NS           NS    NS    NS    NS    NS    NS    NS    NS    NS    NS    NS
04/16/20                                                      1700    OS   OS   OS    OS    OS   AW   SEF   SEF   SEF   SEF   SEF   RO    AW    AW    OS
                                                                                                                                                            OS
                                                                                                                                                                   OS    OS    OS    SEF   AW    AW    AW    AW    AW    RO    SEF
                                                                                                                                                           21:16
05:53



LOX
313484-
LOX         metFORMIN HCl 500 MG Tab

Ord. Date                            Souferzadeh, Navid MD
03/29/20                                                      PRN
20:23       inject 25mg Intra-Muscularly one time dose
Exp. Date   given AS NEEDED ***pill line***
03/29/20
20:24


LOX
319982-
LOX         Promethazine HCl Inj 25 MG/ML,1ML

Ord. Date                            Souferzadeh, Navid MD                                                                                                                                                                           ORD
03/29/20                                                      PRN                                                                                                                                                                     SEF
                                                                                                                                                                                                                                     20:41
20:23       25mg Intramuscularly One Time Dose Given
Exp. Date   PRN x 0 day(s) Pill Line Only
03/29/20
20:41



LOX

Order       Promethazine Injection




Providers: GM = Mishchenko, G. | RO = Ortiz, R. | AW = Wong, A. | RNH = Hernandez, R. | LPH = Hoen, L. | SEF = Fabie, S. | VOB = Balogun, V. | OS = Salcido, O. | HB = Blitch, H. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                                        DOB: Redacted
                                                                                                            Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                      Medication Administration Record                                                            APRIL 2020
                 Medication Orders                           Time   1   2   3   4   5   6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD
01/03/20
09:11       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54



LOX
313481-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Watson, William MD
04/15/20
16:08       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
06/12/20
12:05



LOX
320773-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Dhaliwal, Jaspal MD
01/03/20
09:11       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
04/16/20
05:54



LOX
313482-
LOX         Doxazosin 1 MG Tab

Ord. Date                              Watson, William MD
04/15/20
16:08       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
06/12/20
12:04



LOX
320774-
LOX         Doxazosin 1 MG Tab


Providers: LPH = Hoen, L.

Documentation Codes: ORD = Order | NS = No Show | RP = Record on Paper




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                             DOB: Redacted
                                                                                                Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                           APRIL 2020
                 Medication Orders                            Time   1   2   3   4    5     6       7      8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Watson, William MD
                                                                                                                                                  RP    RP    RP    RP    RP     RP    RP      RP    RP    RP
04/15/20                                                     0600                                                                                 LPH   LPH   LPH   LPH   LPH    LPH   LPH     LPH   LPH   LPH
16:08       Take one tablet (10 MG) by mouth daily
Exp. Date
08/14/20
08:42



LOX
320775-
LOX         Lisinopril 10 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD                                   1       1
                                                                                     NS                                                  RP
01/03/20                                                     0600                    LPH
                                                                                           LPH     LPH
                                                                                                                                         LPH
                                                                                           08:00   08:00
09:11       Take one tablet (20 MG) by mouth each day
Exp. Date   (per provider ) ***pill line***
04/16/20
05:53


LOX
313483-
LOX         Lisinopril 20 MG Tab

Ord. Date                              Dhaliwal, Jaspal MD                                   1       1
                                                                                     NS                                                  RP
01/03/20                                                     0600                    LPH
                                                                                           LPH     LPH
                                                                                                                                         LPH
                                                                                           08:00   08:00
09:15       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
04/16/20
05:53



LOX
313493-
LOX         amLODIPine 10 MG TAB

Ord. Date                              Watson, William MD
                                                                                                                                                  RP    RP    RP    RP    RP     RP    RP      RP    RP    RP
04/15/20                                                     0600                                                                                 LPH   LPH   LPH   LPH   LPH    LPH   LPH     LPH   LPH   LPH
16:08       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
06/12/20
12:03



LOX
320772-
LOX         amLODIPine 10 MG TAB


Providers: LPH = Hoen, L.

Documentation Codes: ORD = Order | NS = No Show | RP = Record on Paper




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                        DOB: Redacted
                                                                                                           Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                           APRIL 2020
                Medication Orders                             Time   1   2   3   4    5     6       7      8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Dhaliwal, Jaspal MD                                   1       1
                                                                                     NS                                                  RP
01/03/20                                                     0600                    LPH
                                                                                           LPH     LPH
                                                                                                                                         LPH
                                                                                           08:00   08:00
09:12       Take one tablet (500 MG) by mouth twice daily
Exp. Date   (per provider) ***pill line***
04/16/20
05:53



LOX
313484-
LOX         metFORMIN HCl 500 MG Tab

Ord. Date                              Watson, William MD
                                                                                                                                                  RP    RP    RP    RP    RP     RP    RP      RP    RP    RP
04/15/20                                                     0600                                                                                 LPH   LPH   LPH   LPH   LPH    LPH   LPH     LPH   LPH   LPH
16:08       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day
08/14/20
08:42


LOX
320776-
LOX         metFORMIN HCl 1000 MG Tab




Providers: LPH = Hoen, L.

Documentation Codes: ORD = Order | NS = No Show | RP = Record on Paper




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                        DOB: Redacted
                                                                                                           Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                      Medication Administration Record                                                                         MAY 2020
                 Medication Orders                           Time    1     2     3    4    5    6    7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Watson, William MD
04/15/20
16:08       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
06/12/20
12:05



LOX
320773-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Watson, William MD
04/15/20
16:08       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
06/12/20
12:04



LOX
320774-
LOX         Doxazosin 1 MG Tab

Ord. Date                              Watson, William MD
                                                                    RP    RP    RP        RP        RP                                                                  O                RP         RP    RP    RP
04/15/20                                                    0600    LPH   LPH   LPH       LPH       LPH                                                                MKP               LPH        LPH   LPH   LPH
16:08       Take one tablet (10 MG) by mouth daily
Exp. Date
08/14/20
08:42



LOX
320775-
LOX         Lisinopril 10 MG Tab

Ord. Date                              Watson, William MD
                                                                    RP    RP    RP        RP        RP                                                                  O                RP         RP    RP    RP
04/15/20                                                    0600    LPH   LPH   LPH       LPH       LPH                                                                MKP               LPH        LPH   LPH   LPH
16:08       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
06/12/20
12:03



LOX
320772-
LOX         amLODIPine 10 MG TAB


Providers: LPH = Hoen, L. | MKP = Pinnell, M.

Documentation Codes: ORD = Order | RP = Record on Paper | O = Other




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                       DOB: Redacted
                                                                                                          Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                     Medication Administration Record                                                                             MAY 2020
                Medication Orders                           Time     1     2     3     4    5    6    7    8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                             Watson, William MD
                                                                    RP    RP    RP         RP        RP                                                                    O                RP           RP    RP    RP
04/15/20                                                   0600     LPH   LPH   LPH        LPH       LPH                                                                  MKP               LPH          LPH   LPH   LPH
16:08       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day
08/14/20
08:42



LOX
320776-
LOX         metFORMIN HCl 1000 MG Tab


                                                                          Medication Administration Record                                                                       MAY 2020
 Rx#:                          Pill Line Date: PillLine:           Provider: Entered Date:                                   Comments:
 320772-LOX                    05/22/2020      Pill Line 1         MKP       07/03/2020 14:09 EST                            opened in error staff member no longer here
 320776-LOX                    05/22/2020          Pill Line 1     MKP                07/03/2020 14:09 EST                   opened in error staff member no longer here
 320775-LOX                    05/22/2020          Pill Line 1     MKP                07/03/2020 14:10 EST                   opened in error staff member no longer here

  Providers: LPH = Hoen, L. | MKP = Pinnell, M.

  Documentation Codes: ORD = Order | RP = Record on Paper | O = Other




        Pt. Name: BELTON, MARCUS                                                                                          Allergies:Ibuprofen, Hydrochlorothiazide, Bactrim DS
    Registration #: Redacted                 DOB: Redacted
                                                                                                               Report information is current as of the date and time of printing: 10/13/2020 12:01 EST




Providers: LPH = Hoen, L. | MKP = Pinnell, M.

Documentation Codes: ORD = Order | RP = Record on Paper | O = Other




Registration #: Redacted              Pt. Name: BELTON, MARCUS                                                                         DOB: Redacted
                                                                                                           Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                      Medication Administration Record                                                                                  JUNE 2020
                 Medication Orders                           Time    1     2    3    4     5      6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Watson, William MD                                   1
04/15/20                                                    1700                           LAJ
                                                                                          00:00
16:08       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
06/12/20
12:05



LOX
320773-
LOX         Atorvastatin 20 MG TAB

Ord. Date                              Watson, William MD                                   1
04/15/20                                                    1700                           LAJ
                                                                                          00:00
16:08       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
06/12/20
12:04


LOX
320774-
LOX         Doxazosin 1 MG Tab

Ord. Date                              Watson, William MD                                                                              1                                1       1       1       1       1       1       1       1             1
                                                                    RP    RP        RP    RP                                   RP                          NS   NS                                                                     NS
04/15/20                                                    0600    LPH   LPH       LPH   LPH                                  LPH
                                                                                                                                     LPH
                                                                                                                                                          DRR   MKP
                                                                                                                                                                       GM     DRR     DRR     DRR     DRR     LMD     DRR     LPH
                                                                                                                                                                                                                                      DRR
                                                                                                                                                                                                                                            LSB
                                                                                                                                     07:30                            06:57   07:38   07:10   08:00   07:05   07:33   07:15   07:30         06:24
16:08       Take one tablet (10 MG) by mouth daily
Exp. Date
08/14/20
08:42



LOX
320775-
LOX         Lisinopril 10 MG Tab

Ord. Date                              Watson, William MD
                                                                    RP    RP        RP    RP
04/15/20                                                    0600    LPH   LPH       LPH   LPH
16:08       Take one tablet (10 MG) by mouth daily (per
Exp. Date   provider) ***pill line***
06/12/20
12:03



LOX
320772-
LOX         amLODIPine 10 MG TAB


Providers: LSB = Brock, L. | GM = Mishchenko, G. | RO = Ortiz, R. | LAJ = Johnson, L. | LPH = Hoen, L. | LMD = Doukenick, L. | OS = Salcido, O. | MKP = Pinnell, M. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show | RP = Record on Paper




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                       DOB: Redacted
                                                                                                          Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                     Medication Administration Record                                                                                      JUNE 2020
                Medication Orders                           Time     1     2    3    4     5      6   7   8     9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                             Watson, William MD                                                                                 1                                 1       1       1       1       1       1       1       1               1
                                                                    RP    RP        RP    RP                                     RP                         NS     NS                                                                     NS
04/15/20                                                   0600     LPH   LPH       LPH   LPH                                    LPH
                                                                                                                                       LPH
                                                                                                                                                           DRR     MKP
                                                                                                                                                                          GM     DRR     DRR     DRR     DRR     LMD     DRR     LPH
                                                                                                                                                                                                                                         DRR
                                                                                                                                                                                                                                                 LSB
                                                                                                                                       07:30                             06:57   07:38   07:10   08:00   07:05   07:33   07:15   07:30           06:24
16:08       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day                                                                           1                                                                1             1       1       1       1       1       1       1       1       1       1
                                                                                                                                                                   NS
08/14/20                                                   1700                            LAJ                                                              RO
                                                                                                                                                                   RO
                                                                                                                                                                          RO      OS      OS      RO      RO      OS      OS      OS      RO      RO
                                                                                          00:00                                                            19:19         18:25   20:02   20:57   18:53   18:52   18:37   18:39   19:27   19:14   18:57
08:42



LOX
320776-
LOX         metFORMIN HCl 1000 MG Tab


                                                                          Medication Administration Record                                                                                 JUNE 2020
 Rx#:                          Pill Line Date: PillLine:           Provider: Entered Date:                                  Comments:
 320774-LOX                    06/05/2020      Pill Line 2         LAJ       06/13/2020 15:57 EST                           OPENED IN ERROR
 320773-LOX                    06/05/2020          Pill Line 2     LAJ              06/13/2020 15:57 EST                    OPENED IN ERROR
 320776-LOX                    06/05/2020          Pill Line 2     LAJ              06/13/2020 15:59 EST                    OPENED IN ERROR

  Providers: LSB = Brock, L. | GM = Mishchenko, G. | RO = Ortiz, R. | LAJ = Johnson, L. | LPH = Hoen, L. | LMD = Doukenick, L. | OS = Salcido, O. | MKP = Pinnell, M. | DRR = Rodriguez, D.

  Documentation Codes: ORD = Order | NS = No Show | RP = Record on Paper




        Pt. Name: BELTON, MARCUS                                                                                         Allergies:Ibuprofen, Hydrochlorothiazide, Bactrim DS
    Registration #: Redacted                 DOB: Redacted
                                                                                                              Report information is current as of the date and time of printing: 10/13/2020 12:01 EST




Providers: LSB = Brock, L. | GM = Mishchenko, G. | RO = Ortiz, R. | LAJ = Johnson, L. | LPH = Hoen, L. | LMD = Doukenick, L. | OS = Salcido, O. | MKP = Pinnell, M. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show | RP = Record on Paper




Registration #: Redacted              Pt. Name: BELTON, MARCUS                                                                        DOB: Redacted
                                                                                                          Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                      Medication Administration Record                                                                  JULY 2020
                 Medication Orders                           Time    1       2    3   4   5   6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                              Watson, William MD
                                                                    NS       NS
04/15/20                                                    0600    LSB     DRR
16:08       Take one tablet (10 MG) by mouth daily
Exp. Date
08/14/20
08:42



LOX
320775-
LOX         Lisinopril 10 MG Tab

Ord. Date                              Watson, William MD
                                                                    NS       NS
04/15/20                                                    0600    LSB     DRR
16:08       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day                                                     1
08/14/20                                                    1700     GM
                                                                    20:02
08:42


LOX
320776-
LOX         metFORMIN HCl 1000 MG Tab




Providers: LSB = Brock, L. | GM = Mishchenko, G. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NS = No Show




Registration #: Redacted               Pt. Name: BELTON, MARCUS                                                                   DOB: Redacted
                                                                                                      Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                              AUGUST 2020
                 Medication Orders                            Time   1   2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Watson, William MD                                                                           1       1       1       1       1               1       1                       1       1       1               1               1
                                                                                                                                                                            NS                      NS      NS                              NS              NS
08/13/20                                                     0600                                                                   BJV    RNH     RNH     RNH     RNH
                                                                                                                                                                           RNH
                                                                                                                                                                                   RNH     VOB
                                                                                                                                                                                                    RO     RNH
                                                                                                                                                                                                                   RNH     RNH     RNH
                                                                                                                                                                                                                                           RNH
                                                                                                                                                                                                                                                    RO
                                                                                                                                                                                                                                                           LMD
                                                                                                                                                                                                                                                                   DRR
                                                                                                                                   06:40   06:53   06:30   06:38   07:07           07:06   06:36                   06:58   06:45   06:29           06:47           07:17
08:40       Take one tablet (81 MG) by mouth daily with
Exp. Date   food ***Do Not Crush*** ***pill line***
08/13/21
08:39



LOX
330119-
LOX         Aspirin 81 MG EC Tab

Ord. Date                               Watson, William MD                                                                   1       1       1       1       1       1       1       1       1       1       1       1       1       1       1       1       1       1
08/13/20                                                     1700                                                           RO      RO      RO      BJV     BJV     RO      RO      BJV     BJV     BJV     RO      RO      OS      OS      BJV     RO      RO      RO
                                                                                                                           18:52   18:48   18:45   18:26   18:51   18:57   18:58   18:24   18:29   19:00   18:24   18:27   18:46   18:34   18:44   18:29   19:00   18:18
08:40       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
08/13/21
08:39


LOX
330120-
LOX         Atorvastatin 20 MG TAB

Ord. Date                               Watson, William MD                                                                   1       1       1       1       1       1       1       1       1       1       1       1       1       1       1       1       1       1
08/13/20                                                     1700                                                           RO      RO      RO      BJV     BJV     RO      RO      BJV     BJV     BJV     RO      RO      OS      OS      BJV     RO      RO      RO
                                                                                                                           18:52   18:48   18:45   18:26   18:51   18:57   18:58   18:24   18:29   19:00   18:24   18:27   18:46   18:34   18:44   18:29   19:00   18:18
08:41       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
02/09/21
08:40



LOX
330121-
LOX         Doxazosin 1 MG Tab

Ord. Date                               Watson, William MD                                                                           1       1       1       1       1               1       1                       1       1       1               1               1
                                                                                                                                                                            NS                      NS      NS                              NS              NS
08/13/20                                                     0600                                                                   BJV    RNH     RNH     RNH     RNH
                                                                                                                                                                           RNH
                                                                                                                                                                                   RNH     VOB
                                                                                                                                                                                                    RO     RNH
                                                                                                                                                                                                                   RNH     RNH     RNH
                                                                                                                                                                                                                                           RNH
                                                                                                                                                                                                                                                    RO
                                                                                                                                                                                                                                                           LMD
                                                                                                                                                                                                                                                                   DRR
                                                                                                                                   06:40   06:53   06:30   06:38   07:07           07:06   06:36                   06:58   06:45   06:29           06:47           07:17
08:41       Take one tablet (10 MG) by mouth daily ***pill
Exp. Date   line***
02/09/21
08:40


LOX
330122-
LOX         Lisinopril 10 MG Tab


Providers: RO = Ortiz, R. | RNH = Hernandez, R. | LMD = Doukenick, L. | VOB = Balogun, V. | OS = Salcido, O. | BJV = Van Fleet, B. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NI = Dose Not Indicated | NS = No Show | R = Refused




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                              DOB: Redacted
                                                                                                  Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                              AUGUST 2020
                 Medication Orders                            Time   1   2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Watson, William MD                                                                           1       1       1       1       1               1       1                      1       1       1             1             1
                                                                                                                                                                            NS                      NS     NS                              NS            NS
08/13/20                                                     0600                                                                   BJV    RNH     RNH     RNH     RNH
                                                                                                                                                                           RNH
                                                                                                                                                                                   RNH     VOB
                                                                                                                                                                                                    RO    RNH
                                                                                                                                                                                                                  RNH     RNH     RNH
                                                                                                                                                                                                                                          RNH
                                                                                                                                                                                                                                                 RO
                                                                                                                                                                                                                                                        LMD
                                                                                                                                                                                                                                                              DRR
                                                                                                                                   06:40   06:53   06:30   06:38   07:07           07:06   06:36                  06:58   06:44   06:29         06:47         07:17
08:38       Take one tablet (10 MG) by mouth daily ***pill
Exp. Date   line***
08/13/21
08:37



LOX
330118-
LOX         amLODIPine 10 MG TAB

Ord. Date                               Watson, William MD                                                                           1       1       1       1
                                                                                                                                                                    R       NS      R       R       NS     NS      R       NS      R       NS    NI      NS    R
08/13/20                                                     0600                                                                   BJV    RNH     RNH     RNH
                                                                                                                                                                   RNH     RNH     RNH     VOB      RO    RNH     RNH     RNH     RNH     RNH    RO     LMD   DRR
                                                                                                                                   06:40   06:53   06:30   06:38
08:42       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day ***pill line***                                                                                            1       1       1       1                       1                              1       1                                           1
                                                                                                                                                            R       NI              R       R        R                     R       R       R      R     NI
02/09/21                                                     1700                                                           RO      RO      RO      BJV
                                                                                                                                                           BJV      RO
                                                                                                                                                                            RO
                                                                                                                                                                                   BJV     BJV      BJV
                                                                                                                                                                                                           RO      RO
                                                                                                                                                                                                                           OS      OS     BJV    RO     RO
                                                                                                                                                                                                                                                               RO
                                                                                                                           18:52   18:48   18:45   18:26                   18:58                          18:24   18:27                                       18:18
08:41


LOX
330123-
LOX         metFORMIN HCl 1000 MG Tab




Providers: RO = Ortiz, R. | RNH = Hernandez, R. | LMD = Doukenick, L. | VOB = Balogun, V. | OS = Salcido, O. | BJV = Van Fleet, B. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NI = Dose Not Indicated | NS = No Show | R = Refused




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                              DOB: Redacted
                                                                                                  Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                                                                              SEPTEMBER 2020
                 Medication Orders                            Time    1       2       3       4       5       6     7       8       9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Watson, William MD                     1       1       1       1             1       1       1       1       1               1       1       1       1               1       1               1       1       1       1       1       1       1                     1
                                                                      NS                                     NS                                            NS                                       NS                      NS                                                              NS      NS
08/13/20                                                     0600    DRR
                                                                             DRR     DRR     DRR     VOB
                                                                                                             BJV
                                                                                                                    BJV    DRR     DRR     DRR     DRR
                                                                                                                                                           BJV
                                                                                                                                                                    RO     DRR     DRR     DRR
                                                                                                                                                                                                   DRR
                                                                                                                                                                                                           DRR     VOB
                                                                                                                                                                                                                            OS
                                                                                                                                                                                                                                   DRR     DRR     DRR     DRR     DRR      OS      GM
                                                                                                                                                                                                                                                                                           DRR     DRR
                                                                                                                                                                                                                                                                                                         LSB
                                                                             06:44   07:17   07:22   06:37         07:00   06:29   07:02   06:41   07:06           06:56   07:00   06:30   07:04           07:12   06:49           07:00   06:19   06:54   06:26   06:55   06:23   07:00                 07:30
08:40       Take one tablet (81 MG) by mouth daily with
Exp. Date   food ***Do Not Crush*** ***pill line***
08/13/21
08:39



LOX
330119-
LOX         Aspirin 81 MG EC Tab

Ord. Date                               Watson, William MD             1       1       1       1       1             1       1       1       1       1               1       1       1       1       1       1       1       1               1       1       1       1       1       1       1             1
                                                                                                             NS                                              H                                                                      NS                                                             NS
08/13/20                                                     1700     OS      RO      BJV     OS      OS
                                                                                                             OS
                                                                                                                    RO      RO      OS      OS      RO
                                                                                                                                                            RO
                                                                                                                                                                    BJV     OS      BJV     BJV     BJV     OS      OS      OS
                                                                                                                                                                                                                                    RO
                                                                                                                                                                                                                                            BJV     OS      OS      RO      RO      RO      OS
                                                                                                                                                                                                                                                                                                   RO
                                                                                                                                                                                                                                                                                                          RO
                                                                     18:35   19:02   18:33   19:44   18:21         19:24   18:14   19:29   19:15   18:12           18:15   20:57   18:42   18:28   18:30   18:38   18:24   19:24           18:51   18:15   18:42   18:03   18:22   18:13   18:59         18:40
08:40       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
08/13/21
08:39


LOX
330120-
LOX         Atorvastatin 20 MG TAB

Ord. Date                               Watson, William MD             1       1       1       1       1             1       1       1       1       1       1       1       1       1       1       1       1       1       1               1       1       1       1       1       1       1             1
                                                                                                             NS                                                                                                                     NS                                                             NS
08/13/20                                                     1700     OS      RO      BJV     OS      OS
                                                                                                             OS
                                                                                                                    RO      RO      OS      OS      RO      RO      BJV     OS      BJV     BJV     BJV     OS      OS      OS
                                                                                                                                                                                                                                    RO
                                                                                                                                                                                                                                            BJV     OS      OS      RO      RO      RO      OS
                                                                                                                                                                                                                                                                                                   RO
                                                                                                                                                                                                                                                                                                          RO
                                                                     18:35   19:02   18:33   19:44   18:21         19:24   18:14   19:29   19:15   18:12   18:16   18:15   20:57   18:42   18:28   18:30   18:38   18:24   19:24           18:51   18:15   18:42   18:03   18:22   18:13   18:59         18:40
08:41       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
02/09/21
08:40



LOX
330121-
LOX         Doxazosin 1 MG Tab

Ord. Date                               Watson, William MD                     1               1       1             1       1       1       1       1               1       1       1       1               1       1               1       1       1       1       1       1       1                     1
                                                                      NS              NS                     NS                                            NS                                       NS                      NS                                                              NS      NS
08/13/20                                                     0600    DRR
                                                                             DRR
                                                                                     DRR
                                                                                             DRR     VOB
                                                                                                             BJV
                                                                                                                    BJV    DRR     DRR     DRR     DRR
                                                                                                                                                           BJV
                                                                                                                                                                    RO     DRR     DRR     DRR
                                                                                                                                                                                                   DRR
                                                                                                                                                                                                           DRR     VOB
                                                                                                                                                                                                                            OS
                                                                                                                                                                                                                                   DRR     DRR     DRR     DRR     DRR      OS      GM
                                                                                                                                                                                                                                                                                           DRR     DRR
                                                                                                                                                                                                                                                                                                         LSB
                                                                             06:44           07:22   06:37         07:00   06:29   07:02   06:41   07:06           06:56   07:00   06:30   07:04           07:12   06:49           07:00   06:19   06:54   06:26   06:55   06:23   07:00                 07:30
08:41       Take one tablet (10 MG) by mouth daily ***pill
Exp. Date   line***
02/09/21
08:40


LOX
330122-
LOX         Lisinopril 10 MG Tab


Providers: LSB = Brock, L. | GM = Mishchenko, G. | RO = Ortiz, R. | VOB = Balogun, V. | OS = Salcido, O. | BJV = Van Fleet, B. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NI = Dose Not Indicated | NS = No Show | R = Refused | H = Hold




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                                                        DOB: Redacted
                                                                                                                            Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                                                                     SEPTEMBER 2020
                 Medication Orders                            Time    1     2       3       4       5       6     7       8       9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Watson, William MD                   1       1       1       1             1       1       1       1       1             1       1       1       1             1       1            1       1       1       1       1       1       1                   1
                                                                      NS                                   NS                                            NS                                     NS                   NS                                                            NS    NS
08/13/20                                                     0600    DRR
                                                                           DRR     DRR     DRR     VOB
                                                                                                           BJV
                                                                                                                  BJV    DRR     DRR     DRR     DRR
                                                                                                                                                         BJV
                                                                                                                                                                RO     DRR     DRR     DRR
                                                                                                                                                                                               DRR
                                                                                                                                                                                                     DRR     VOB
                                                                                                                                                                                                                     OS
                                                                                                                                                                                                                          DRR     DRR     DRR     DRR     DRR      OS      GM
                                                                                                                                                                                                                                                                                  DRR   DRR
                                                                                                                                                                                                                                                                                              LSB
                                                                           06:44   07:17   07:22   06:37         07:00   06:29   07:02   06:41   07:06         06:56   07:00   06:30   07:04         07:12   06:49        07:00   06:19   06:54   06:26   06:55   06:23   07:00               07:30
08:38       Take one tablet (10 MG) by mouth daily ***pill
Exp. Date   line***
08/13/21
08:37



LOX
330118-
LOX         amLODIPine 10 MG TAB

Ord. Date                               Watson, William MD                                                                                         1                     1       1       1             1                    1       1       1       1       1
                                                                      NS    R       R       R       R      NS     R       R       R       R              NS      R                              NS            R      NS                                            R       R       NS    NS    R
08/13/20                                                     0600    DRR   DRR     DRR     DRR     VOB     BJV   BJV     DRR     DRR     DRR
                                                                                                                                                 DRR
                                                                                                                                                         BJV    RO
                                                                                                                                                                       DRR     DRR     DRR
                                                                                                                                                                                               DRR
                                                                                                                                                                                                     DRR
                                                                                                                                                                                                             VOB     OS
                                                                                                                                                                                                                          DRR     DRR     DRR     DRR     DRR
                                                                                                                                                                                                                                                                   OS     GM      DRR   DRR   LSB
                                                                                                                                                 07:06                 07:00   06:30   07:04         07:12                07:00   06:19   06:54   06:26   06:55
08:42       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day ***pill line***                                                                                  1       1                       1                                                                                1
                                                                     R       R      R       R       R      NS                     R       R               R     R       R       R       R       R     R       R      R     NS              R       R       NI       R      NI     R     NS     NI
02/09/21                                                     1700    OS     RO     BJV      OS      OS     OS
                                                                                                                  RO      RO
                                                                                                                                  OS      OS
                                                                                                                                                  RO
                                                                                                                                                         RO    BJV      OS     BJV     BJV     BJV    OS      OS     OS    RO
                                                                                                                                                                                                                                   BJV
                                                                                                                                                                                                                                           OS      OS      RO      RO      RO     OS    RO     RO
                                                                                                                 19:24   18:14                   18:12                                                                            18:51
08:41


LOX
330123-
LOX         metFORMIN HCl 1000 MG Tab




Providers: LSB = Brock, L. | GM = Mishchenko, G. | RO = Ortiz, R. | VOB = Balogun, V. | OS = Salcido, O. | BJV = Van Fleet, B. | DRR = Rodriguez, D.

Documentation Codes: ORD = Order | NI = Dose Not Indicated | NS = No Show | R = Refused | H = Hold




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                                                      DOB: Redacted
                                                                                                                          Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                         Medication Administration Record                                                                                      OCTOBER 2020
                 Medication Orders                              Time    1       2       3       4       5       6       7    8    9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Watson, William MD               1       1       1       1       1       1
                                                                                                                        NS
08/13/20                                                      0600     DRR     DRR     VOB      HB     DRR     DRR
                                                                                                                       DRR
                                                                       06:58   07:20   06:54   06:39   06:16   06:59
08:40       Take one tablet (81 MG) by mouth daily with
Exp. Date   food ***Do Not Crush*** ***pill line***
08/13/21
08:39



LOX
330119-
LOX         Aspirin 81 MG EC Tab

Ord. Date                               Watson, William MD               1       1       1       1       1       1
08/13/20                                                      1700      RO      BJV    VOB      AW      BJV     RO
                                                                       18:35   18:16   18:38   19:20   18:21   18:28
08:40       Take one tablet (20 MG) by mouth at bedtime
Exp. Date   ***pill line***
08/13/21
08:39


LOX
330120-
LOX         Atorvastatin 20 MG TAB

Ord. Date                               Watson, William MD               1       1       1       1       1       1
08/13/20                                                      1700      RO      BJV    VOB      AW      BJV     RO
                                                                       18:35   18:16   18:38   19:20   18:21   18:28
08:41       Take one tablet (1 MG) by mouth at bedtime
Exp. Date   ***pill line***
02/09/21
08:40



LOX
330121-
LOX         Doxazosin 1 MG Tab

Ord. Date                               Watson, William MD                                                                               ORD     ORD
                                                                                                                                                         ORD
                                                                                                                                                                 ORD
                                                                                                                                                         RNH
10/09/20                                                      0600                                                                        OS      SEF
                                                                                                                                                         06:42
                                                                                                                                                                 PAP
                                                                                                                                         06:31   07:11           06:19
                                                                                                                                                           t
13:40       2 units BASAL Subcutaneously insulin two
Exp. Date   times a day x 180 day(s) Pill Line Only -- Hold if                                                                   ORD     ORD     ORD     ORD
04/07/21    BG <100.                                           1700                                                               RO      RO      RO      OS
                                                                                                                                 18:18   18:10   18:12   19:01
13:39



LOX

Order       INsulin REG - Human


Providers: RO = Ortiz, R. | AW = Wong, A. | RNH = Hernandez, R. | SEF = Fabie, S. | VOB = Balogun, V. | OS = Salcido, O. | HB = Blitch, H. | BJV = Van Fleet, B. | DRR = Rodriguez, D. | PAP = Prendez, P.
Administration Sites: t = Lower Right Abdomen
Documentation Codes: ORD = Order | NI = Dose Not Indicated | NS = No Show | R = Refused




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                                                         DOB: Redacted
                                                                                                                             Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
Redacted        BELTON, MARCUS                                       Medication Administration Record                                                                                      OCTOBER 2020
                 Medication Orders                            Time    1       2       3       4       5       6       7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                               Watson, William MD             1       1       1       1       1       1
                                                                                                                      NS
08/13/20                                                     0600    DRR     DRR     VOB      HB     DRR     DRR
                                                                                                                     DRR
                                                                     06:58   07:20   06:54   06:39   06:16   06:59
08:41       Take one tablet (10 MG) by mouth daily ***pill
Exp. Date   line***
02/09/21
08:40



LOX
330122-
LOX         Lisinopril 10 MG Tab

Ord. Date                               Watson, William MD             1       1       1       1       1       1
                                                                                                                      NS
08/13/20                                                     0600    DRR     DRR     VOB      HB     DRR     DRR
                                                                                                                     DRR
                                                                     06:58   07:20   06:54   06:39   06:16   06:59
08:38       Take one tablet (10 MG) by mouth daily ***pill
Exp. Date   line***
08/13/21
08:37


LOX
330118-
LOX         amLODIPine 10 MG TAB

Ord. Date                               Watson, William MD             1       1                       1       1
                                                                                      R        R                      NS
08/13/20                                                     0600    DRR     DRR
                                                                                     VOB      HB
                                                                                                     DRR     DRR
                                                                                                                     DRR
                                                                     06:58   07:20                   06:16   06:59
08:42       Take one tablet (1000 MG) by mouth two times
Exp. Date   a day ***pill line***                                                                              1
                                                                      NI      R       R       R       R
02/09/21                                                     1700     RO     BJV     VOB     AW      BJV
                                                                                                              RO
                                                                                                             18:28
08:41



LOX
330123-
LOX         metFORMIN HCl 1000 MG Tab




Providers: RO = Ortiz, R. | AW = Wong, A. | RNH = Hernandez, R. | SEF = Fabie, S. | VOB = Balogun, V. | OS = Salcido, O. | HB = Blitch, H. | BJV = Van Fleet, B. | DRR = Rodriguez, D. | PAP = Prendez, P.
Administration Sites: t = Lower Right Abdomen
Documentation Codes: ORD = Order | NI = Dose Not Indicated | NS = No Show | R = Refused




Registration #: Redacted                Pt. Name: BELTON, MARCUS                                                                                       DOB: Redacted
                                                                                                                           Report information is current as of the date and time of printing: 10/13/2020 12:01 EST
                                                                           Bureau of Prisons
                                                                            Health Services
                                                                         Devices and Equipment
Start Date:     10/13/2019                                                Stop Date:   10/13/2020
Reg #:          Redacted                                                  Inmate Name: BELTON, MARCUS

Device/Equipment                                         Start Date   Stop Date      Date Returned           Obtained From   Comments
Brace - back
 09/15/2019 15:45 EST Hugo, Teala NREMT-                 12/17/2018   04/30/2020                             BOP
                      P
 12/17/2018 11:58 EST Hoen, Liza PA-C                    12/17/2018   12/17/2019                             BOP
Brace - knee
09/15/2019 15:45 EST Hugo, Teala NREMT-                  08/29/2018   04/30/2020                             BOP             size medium
                     P
08/29/2018 13:35 EST Blitch, Hilary RN,                  08/29/2018                                          BOP             size medium
                     IOP/IDC
Brace - ankle
 09/15/2019 15:45 EST Hugo, Teala NREMT-                 08/07/2018   04/30/2020                             BOP
                      P
 08/07/2018 10:37 EST Hoen, Liza PA-C                    08/07/2018                                          BOP
Walker
 12/30/2019 12:41 EST Hoen, Liza PA-C                    10/26/2016   12/30/2020                             BOP
 12/17/2018 11:58 EST Hoen, Liza PA-C                    10/26/2016   12/29/2019                             BOP
 07/02/2018 13:16 EST Cross, L. NRP/HSA                  10/26/2016   12/29/2018                             BOP
 02/15/2018 14:22 EST Watson, William MD                 10/26/2016   08/14/2018                             BOP
 11/29/2017 14:33 EST Villalon, Salvador MD              10/26/2016   11/29/2017                             BOP
 06/08/2017 13:46 EST Hernandez, Martin                  10/26/2016   01/31/2018                             BOP
                      MLP
 01/23/2017 17:37 EST Villalon, Salvador MD              10/26/2016   07/31/2017                             BOP
 10/26/2016 16:23 EST Hernandez, Martin                  10/26/2016                                          BOP
                      MLP
Total: 4




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor                Bureau of Prisons - SHE                                 Page 1 of 1
                                                                      Bureau of Prisons
                                                                       Health Services
                                                                      Pain Management
Begin Date: 10/13/2019                                                                                  End Date:    10/13/2020
Reg #:      Redacted                                                                                    Inmate Name: BELTON, MARCUS
Date                 Intervention                                                        Pain Quality        Location      Pre   Post   Provider
09/28/2020 17:15 LOX pain management                                                     Stabbing            Multiple       8           Salcido, O. Paramedic,
               Orig Entered: 09/28/2020 20:16 EST Salcido, O. Paramedic, NRP
01/02/2020 07:50 LOX NSAIDS                                                  Aching                          Back-Lower    5            Dhaliwal, Jaspal MD
               Orig Entered: 01/02/2020 10:53 EST Dhaliwal, Jaspal MD
12/12/2019 14:12 LOX none                                                                Stabbing            Back-Middle   10           Hoen, Liza PA-C
                  Orig Entered: 12/12/2019 17:14 EST Hoen, Liza PA-C




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor     Bureau of Prisons - SHE                                                  Page 1 of 1
                                                      Bureau of Prisons
                                                       Health Services
                                                          Allergies
Reg #: Redacted                                      Inmate Name: BELTON, MARCUS

Allergy                                                 Date Noted                Reaction
Ibuprofen                                               08/25/2014                Unknown
          Orig Entered:     08/25/2014 15:20 EST Hernandez, H. PA-C
Hydrochlorothiazide                               08/25/2014        Unknown
          Orig Entered:08/25/2014 15:20 EST Hernandez, H. PA-C
Lisinopril                                      03/01/2016          Rash
     cough--used successfully consequently, and under observation at LVMC 4/2020.
         Orig Entered: 03/01/2016 15:02 EST Hernandez, Martin MLP
         Last Updated: 04/15/2020 19:12 EST Watson, William MD
Bactrim DS                                      08/10/2018          Rash
          Orig Entered:     08/10/2018 16:56 EST Christopher, Jason AHSA, NREMT-P
Total: 4




Generated 10/13/2020 09:01 by Carpenter, Katherine      Bureau of Prisons - SHE              Page 1 of 1
                                                                          Bureau of Prisons
                                                                           Health Services
                                                               Patient Education Assessments & Topics
Reg #: Redacted                           Inmate Name: BELTON, MARCUS

                                                                                       Assessments
    Assessment Date Learns Best By                  Primary Language           Years of Education      Barriers To Education             Provider
    Total: 0

                                                                                            Topics
    Date Initiated             Format                   Handout/Topic                                         Outcome                    Provider
    10/09/2020                 Counseling               Diabetes Counseling                                   Verbalizes Understanding   Watson, William
                   Orig Entered:     10/09/2020 17:39 EST Watson, William
    10/09/2020           Counseling         Diet                                                              Verbalizes Understanding   Watson, William
             Lower Carbs
               Orig Entered: 10/09/2020 17:39 EST Watson, William
    10/09/2020                 Counseling               Weight Loss                                           Verbalizes Understanding   Watson, William
                   Orig Entered:     10/09/2020 17:39 EST Watson, William
    10/09/2020                 Counseling               Exercise                                              Needs Reinforcement        Watson, William
                   Orig Entered:     10/09/2020 17:39 EST Watson, William
    09/28/2020                 Counseling               Access to Care                                        Verbalizes Understanding   Salcido, O.
                   Orig Entered:     09/28/2020 20:26 EST Salcido, O.
    09/28/2020                 Counseling               Hand & Respiratory Hygiene                            Verbalizes Understanding   Salcido, O.
                   Orig Entered:     09/28/2020 20:26 EST Salcido, O.
    09/28/2020                 Counseling               Infection Prevention                                  Verbalizes Understanding   Salcido, O.
                   Orig Entered:     09/28/2020 20:26 EST Salcido, O.
    09/28/2020                 Counseling               Pain Management                                       Verbalizes Understanding   Salcido, O.
                   Orig Entered:     09/28/2020 20:26 EST Salcido, O.
    09/28/2020                 Counseling               Plan of Care                                          Verbalizes Understanding   Salcido, O.
                   Orig Entered:     09/28/2020 20:26 EST Salcido, O.
    09/21/2020                 Counseling               Compliance - Treatment                                Verbalizes Understanding   Balogun, Victoria
                   Orig Entered:     09/21/2020 12:32 EST Balogun, Victoria
    09/21/2020                 Counseling               Medication Side Effects                               Verbalizes Understanding   Balogun, Victoria
Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor                 Bureau of Prisons - SHE                                            Page 1 of 3
Reg #: Redacted                           Inmate Name: BELTON, MARCUS

                                                                                          Topics
    Date Initiated             Format                   Handout/Topic                                       Outcome                     Provider
                   Orig Entered:     09/21/2020 12:33 EST Balogun, Victoria
    09/21/2020                 Counseling               Diet                                                Verbalizes Understanding    Balogun, Victoria
                   Orig Entered:     09/21/2020 12:33 EST Balogun, Victoria
    09/21/2020                 Counseling               Exercise                                            Verbalizes Understanding    Balogun, Victoria
                   Orig Entered:     09/21/2020 12:33 EST Balogun, Victoria
    09/19/2020                 Counseling               Compliance - Treatment                              Verbalizes Understanding    Balogun, Victoria
                   Orig Entered:     09/19/2020 14:00 EST Balogun, Victoria
    09/19/2020                 Counseling               Diet                                                Verbalizes Understanding    Balogun, Victoria
                   Orig Entered:     09/19/2020 14:00 EST Balogun, Victoria
    09/19/2020                 Counseling               Exercise                                            Verbalizes Understanding    Balogun, Victoria
                   Orig Entered:     09/19/2020 14:00 EST Balogun, Victoria
    09/19/2020                 Counseling               Medication Side Effects                             Verbalizes Understanding    Balogun, Victoria
                   Orig Entered:     09/19/2020 14:00 EST Balogun, Victoria
    08/13/2020                 Counseling               Plan of Care                                        Verbalizes Understanding    Watson, William
                   Orig Entered:     08/14/2020 10:24 EST Watson, William
    06/15/2020                 Medication               amLODIPine 10 MG TAB                                Pharmacy No participation   Rodriguez, Diane
                   Orig Entered:     06/15/2020 17:53 EST Rodriguez, Diane
    06/15/2020                 Medication               Doxazosin 1 MG Tab                                  Pharmacy No participation   Rodriguez, Diane
                   Orig Entered:     06/15/2020 17:53 EST Rodriguez, Diane
    04/27/2020                 Counseling               Plan of Care                                        Verbalizes Understanding    Barkley, Jacob
                   Orig Entered:     04/27/2020 17:14 EST Barkley, Jacob
    04/21/2020                 Medication               Acetaminophen 325 MG Tab                            Pharmacy No participation   Rodriguez, Diane
                   Orig Entered:     04/21/2020 15:32 EST Rodriguez, Diane
    04/21/2020                 Medication               Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT           Pharmacy No participation   Rodriguez, Diane
                   Orig Entered:     04/21/2020 15:32 EST Rodriguez, Diane
    04/21/2020                 Medication               Benzonatate 100 MG CAP                              Pharmacy No participation   Rodriguez, Diane
                   Orig Entered:     04/21/2020 15:32 EST Rodriguez, Diane
    04/21/2020                 Medication               Acetaminophen 325 MG Tab                            Pharmacy No participation   Rodriguez, Diane
                   Orig Entered:     04/21/2020 15:32 EST Rodriguez, Diane

Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor               Bureau of Prisons - SHE                                            Page 2 of 3
Reg #: Redacted                           Inmate Name: BELTON, MARCUS

                                                                                          Topics
    Date Initiated             Format                   Handout/Topic                                       Outcome                    Provider
    04/15/2020                 Counseling               Hand & Respiratory Hygiene                          Attentive                  Watson, William
                   Orig Entered:     04/15/2020 19:18 EST Watson, William
    04/15/2020           Counseling         New Medication                                                  Unable to Demonstrate      Watson, William
             new dosages LIS & METF
               Orig Entered: 04/15/2020 19:18 EST Watson, William
    04/15/2020                 Counseling               Medication Side Effects                             Needs Reinforcement        Watson, William
                   Orig Entered:     04/15/2020 19:18 EST Watson, William
    04/15/2020                 Counseling               Plan of Care                                        Verbalizes Understanding   Watson, William
                   Orig Entered:     04/15/2020 19:18 EST Watson, William
    04/07/2020                 Counseling               Plan of Care                                        Verbalizes Understanding   Watson, William
                   Orig Entered:     04/07/2020 18:05 EST Watson, William
    04/06/2020                 Counseling               Plan of Care                                        Verbalizes Understanding   Cullop, J.
                   Orig Entered:     04/06/2020 18:22 EST Cullop, J.
    03/29/2020                 Counseling               Access to Care                                      Verbalizes Understanding   Fabie, Shane
                   Orig Entered:     03/29/2020 23:41 EST Fabie, Shane E
    01/02/2020                 Counseling               Compliance - Treatment                              Verbalizes Understanding   Dhaliwal, Jaspal
                   Orig Entered:     01/02/2020 11:29 EST Dhaliwal, Jaspal
    01/02/2020                 Counseling               Medication Side Effects                             Verbalizes Understanding   Dhaliwal, Jaspal
                   Orig Entered:     01/02/2020 11:30 EST Dhaliwal, Jaspal
    12/12/2019                 Counseling               Plan of Care                                        Verbalizes Understanding   Hoen, Liza
                   Orig Entered:     12/12/2019 17:18 EST Hoen, Liza
    Total: 35




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor               Bureau of Prisons - SHE                                             Page 3 of 3
                                                                              Bureau of Prisons
                                                                               Health Services
                                                                               Blood Glucose
Begin Date: 10/13/2019                                                  End Date:    10/13/2020
Reg #:      Redacted                                                    Inmate Name: BELTON, MARCUS

(Reference Range: Random or Fasting 70 - 100, 2 hour post-prandial 70 - 140)
Date         Time       Value                     Type                                  Comments
10/13/2020       06:17 LOX      275                           Fasting
  Orig Entered: 10/13/2020 09:19 EST Prendez, Paulette Medicaiton Technician
10/12/2020 18:58 LOX 502                       Random
  Orig Entered: 10/12/2020 22:00 EST Salcido, O. Paramedic, NRP
10/12/2020 06:43 LOX 322                        Random
  Orig Entered: 10/12/2020 09:44 EST Hernandez, Rosangela Medication Tech
10/11/2020 07:09 LOX 392                      Random
  Orig Entered: 10/11/2020 10:10 EST Fabie, Shane E EMT-P
10/10/2020 20:16 LOX 488                       Random
  Orig Entered: 10/10/2020 23:17 EST Ortiz, Roberto NRP-EMT
10/10/2020 18:19 LOX 488                        Random
  Orig Entered: 10/10/2020 21:20 EST Ortiz, Roberto NRP-EMT
10/10/2020 06:27 LOX 422                        Random
  Orig Entered: 10/10/2020 09:30 EST Salcido, O. Paramedic, NRP
10/09/2020 19:27 LOX 469                        Random
  Orig Entered: 10/09/2020 22:29 EST Ortiz, Roberto NRP-EMT
01/28/2020 07:45 LOX 246                        Random
  Orig Entered: 01/28/2020 13:43 EST Johnson, Sara RN
01/21/2020 09:00 LOX No Show
   Orig Entered: 01/21/2020 12:03 EST Christopher, Jason AHSA, NREMT-P
Total: 10




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor              Bureau of Prisons - SHE   Page 1 of 1
                                                                        Bureau of Prisons
                                                                         Health Services
                                                                        Health Problems
Reg #: Redacted                                     Inmate Name: BELTON, MARCUS

 Description                                                                             Axis Code Type    Code    Diag. Date Status     Status Date

                                                                          Current
 Ankle, foot- Pain in joint
  01/23/2017 17:25 EST Villalon, Salvador MD                                                 III ICD-9    719.47   08/25/2014 Current     01/23/2017
         left ankle
  01/05/2016 16:36 EST Rutledge, Franklin MD                                                 III ICD-9    719.47   08/25/2014 Resolved    01/05/2016
  08/25/2014 15:39 EST Hernandez, Hetzabel PA                                                III ICD-9    719.47   08/25/2014 Current     08/25/2014
 Type 2 diabetes mellitus
  08/01/2018 23:29 EST Watson, William MD                                                        ICD-10    E119         2018 Current

 Endocrine disorder, unspecified
  08/19/2019 11:40 EST Baker, Stephen PA-C                                                       ICD-10    E349    08/19/2019 Current
         Lymphadenitis - right posterior chain
 Hyperlipidemia, unspecified
  08/01/2018 23:28 EST Watson, William MD                                                        ICD-10    E785    08/01/2018 Current

 Adjustment disorder
  11/29/2017 14:54 EST Villalon, Salvador MD                                                     ICD-10   F4320    11/29/2017 Current

 Factitious disorder, unspecified
  11/21/2017 15:56 EST Hernandez, Martin MLP                                                     ICD-10   F6810    11/21/2017 Current

 Essential (primary) hypertension
  11/08/2017 18:05 EST Hernandez, Martin MLP                                                     ICD-10      I10   11/08/2017 Current
         Malignant Hypertension
 Unsatisfactory restoration of tooth
  06/30/2017 13:44 EST Pena, Alejandro DDS                                                       ICD-10   K0850    06/30/2017 Current
         #7,#9 missing and fractured restorations.
 Unspecified disorder of patella, unspecified knee
  01/23/2017 17:25 EST Villalon, Salvador MD                                                     ICD-10   M2290    01/23/2017 Current
         left knee
 Unsp thoracic, thoracolum and lumbosacr intvrt disc disorder
  12/12/2019 17:17 EST Hoen, Liza PA-C                                                           ICD-10    M519    12/12/2019 Current

 Radiculopathy, site unspecified

Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor        Bureau of Prisons - SHE                                       Page 1 of 5
Reg #: Redacted                                     Inmate Name: BELTON, MARCUS

 Description                                                                               Axis Code Type    Code    Diag. Date Status     Status Date
  02/21/2018 20:04 EST Watson, William MD                                                       ICD-10      M5410    02/21/2018 Current
        left L4, L5
 Low back pain
  11/02/2016 18:55 EST Hernandez, Martin MLP                                                       ICD-10    M545    11/02/2016 Current

 Pain in leg, unspecified
  11/02/2016 18:55 EST Hernandez, Martin MLP                                                       ICD-10   M79606   11/02/2016 Current
          left knee and ankle
 Chronic kidney disease, stage 2 (mild)
  12/28/2018 11:50 EST Watson, William MD                                                          ICD-10     N182   12/28/2018 Current
          GFR 66
 Disorder of kidney and ureter, unspecified
  08/20/2018 12:43 EST Watson, William MD                                                          ICD-10     N289        2017 Current
          Creat. 1.46, HCO3 improved nl 7/30/18
  07/27/2018 12:15 EST Watson, William MD                                                          ICD-10     N289        2017 Current
          Creat. elevated 1.43, Bicarb 17 at previous institution 11/2017 in CMP; no DaVita
          access today due to network p. diff.
  07/27/2018 12:12 EST Watson, William MD                                                          ICD-10     N289   07/27/2018 Current
          Creat. elevated 11/2017 in CMP; no DaVita access today due to network p. diff.
 Chest pain, unspecified
  12/15/2017 15:41 EST Malingkas, Victoria MLP                                                     ICD-10     R079   11/08/2017 Current     12/15/2017
  11/29/2017 17:02 EST Villalon, Salvador MD                                                       ICD-10     R079   11/08/2017 Resolved    11/29/2017
  11/08/2017 18:05 EST Hernandez, Martin MLP                                                       ICD-10     R079   11/08/2017 Current
 Dizziness and giddiness
  08/19/2019 11:42 EST Baker, Stephen PA-C                                                         ICD-10     R42    08/19/2019 Current
         Orthostatic-related correlates with hx of hypovolemia. Not currently prescribe diuretics.
  08/19/2019 11:40 EST Baker, Stephen PA-C                                                         ICD-10     R42    08/19/2019 Current
         Orthostatic-related correlates with hx of hypovolemia
 Headache
  04/09/2016 00:43 EST Quinn, Ross MD/CD                                                           ICD-10     R51    04/08/2016 Current
         Non-specific, possibly exacerbated by vision problems, "wry" neck, and chronic leg
         pain.
 History of noncompliance with medical treatment
  01/04/2019 16:16 EST Watson, William MD                                                     III ICD-9     V15.81   01/08/2016 Current     01/08/2016
         This inmate is refusing treatment
  01/08/2016 12:42 EST Rutledge, Franklin MD                                                  III ICD-9     V15.81   01/08/2016 Current     01/08/2016
         This inmate is refusing his blood pressure checks.
 Body mass index (BMI) 33.0-33.9, adult
Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor          Bureau of Prisons - SHE                                       Page 2 of 5
Reg #: Redacted                                     Inmate Name: BELTON, MARCUS

 Description                                                                             Axis Code Type    Code     Diag. Date Status     Status Date
  08/20/2018 12:43 EST Watson, William MD                                                     ICD-10      Z6833     08/20/2018 Current


                                                                          Resolved
 Acute postoperative pain, other
  02/21/2018 19:59 EST Watson, William MD                                                    III ICD-9    338.18    01/29/2016 Resolved    02/21/2018
  01/29/2016 11:37 EST Pena, Alejandro DDS                                                   III ICD-9    338.18    01/29/2016 Current     01/29/2016
 Hypertension, Benign Essential
  02/21/2018 20:00 EST Watson, William MD                                                    III ICD-9     401.1    08/25/2014 Resolved    02/21/2018
        no retinopathy OU
  03/08/2016 16:05 EST Wang, L. OD                                                           III ICD-9     401.1    08/25/2014 Current     08/25/2014
        no retinopathy OU
  08/25/2014 15:39 EST Hernandez, Hetzabel PA                                                III ICD-9     401.1    08/25/2014 Current     08/25/2014
 Dental caries extending into pulp
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    521.03    01/28/2016 Resolved    01/28/2016
  01/28/2016 13:39 EST Pena, Alejandro DDS                                                   III ICD-9    521.03    01/28/2016 Resolved    01/28/2016
 Shoulder (pain in joint, shoulder region)
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    719.41    08/25/2014 Resolved    01/05/2016
  01/05/2016 16:36 EST Rutledge, Franklin MD                                                 III ICD-9    719.41    08/25/2014 Resolved    01/05/2016
  08/25/2014 15:39 EST Hernandez, Hetzabel PA                                                III ICD-9    719.41    08/25/2014 Current     08/25/2014
 Deferred
  02/23/2016 07:20 EST SYSTEM                                                                 I ICD-9     Axis I:   08/26/2014 Resolved    01/05/2016
  01/05/2016 16:36 EST Rutledge, Franklin MD                                                  I ICD-9     Axis I:   08/26/2014 Resolved    01/05/2016
  08/26/2014 10:22 EST Proctor, Steven Psychology Intern                                      I ICD-9     Axis I:   08/26/2014 Current     08/26/2014
 No Diagnosis
  02/23/2016 07:20 EST SYSTEM                                                                 I ICD-9     Axis I:   09/18/2014 Resolved    01/05/2016
  01/05/2016 16:36 EST Rutledge, Franklin MD                                                  I ICD-9     Axis I:   09/18/2014 Resolved    01/05/2016
  09/18/2014 14:01 EST Cutillar, Dean MD                                                      I ICD-9     Axis I:   09/18/2014 Current     09/18/2014
 Other coronavirus as the cause of diseases classified elsewhere
  04/22/2020 08:16 EST Ratliff, J. OMDT, APRN                                                    ICD-10   B9729     04/09/2020 Resolved    04/22/2020
         COVID code updated
  04/10/2020 20:51 EST Watson, William MD                                                        ICD-10   B9729     04/09/2020 Current
         COVID-19 Positive
  04/10/2020 00:44 EST Figlenski, Jessica WXRO                                                   ICD-10   B9729     04/09/2020 Current
                          QI/IPC/RN
 Obesity

Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor        Bureau of Prisons - SHE                                        Page 3 of 5
Reg #: Redacted                                     Inmate Name: BELTON, MARCUS

 Description                                                                             Axis Code Type    Code    Diag. Date Status     Status Date
  02/21/2018 20:01 EST Watson, William MD                                                     ICD-10       E669    01/23/2017 Resolved    02/21/2018
        BMI of 30.7
  11/29/2017 14:27 EST Villalon, Salvador MD                                                     ICD-10     E669   01/23/2017 Current
        BMI of 30.7
  01/23/2017 17:55 EST Villalon, Salvador MD                                                     ICD-10     E669   01/23/2017 Current
        BMI of 31.5
 Mononeuropathy of lower limb
  02/21/2018 20:02 EST Watson, William MD                                                        ICD-10    G5790   06/08/2017 Resolved    02/21/2018
        left leg
  06/08/2017 15:11 EST Hernandez, Martin MLP                                                     ICD-10    G5790   06/08/2017 Current
        left leg
 Inflammation of eyelid
  01/04/2019 16:15 EST Watson, William MD                                                        ICD-10     H019   08/06/2018 Resolved    01/04/2019
        large stye
  08/07/2018 10:34 EST Hoen, Liza PA-C                                                           ICD-10     H019   08/06/2018 Current
        large stye
  08/06/2018 14:46 EST Hoen, Liza PA-C                                                           ICD-10     H019   08/06/2018 Current
 Secondary hypertension, unspecified
  01/04/2019 16:15 EST Watson, William MD                                                        ICD-10     I159   02/21/2018 Resolved    01/04/2019
  02/21/2018 20:00 EST Watson, William MD                                                        ICD-10     I159   02/21/2018 Current
 Acute upper respiratory infection, unspecified
  01/04/2019 16:16 EST Watson, William MD                                                        ICD-10     J069   07/27/2018 Resolved    01/04/2019
  07/27/2018 12:12 EST Watson, William MD                                                        ICD-10     J069   07/27/2018 Current
 Bronchitis
  11/29/2017 17:02 EST Villalon, Salvador MD                                                     ICD-10      J40   09/07/2017 Resolved    11/29/2017
        aspiration of blood
  09/07/2017 15:26 EST Hernandez, Martin MLP                                                     ICD-10      J40   09/07/2017 Current
        aspiration of blood
 Gastro-esophageal reflux disease without esophagitis
  01/04/2019 16:15 EST Watson, William MD                                                        ICD-10     K219   11/29/2017 Resolved    01/04/2019
  11/29/2017 14:50 EST Villalon, Salvador MD                                                     ICD-10     K219   11/29/2017 Current
 Dizziness and giddiness
  11/29/2017 17:02 EST Villalon, Salvador MD                                                     ICD-10      R42   01/24/2017 Resolved    11/29/2017
  01/24/2017 15:51 EST Hernandez, Martin MLP                                                     ICD-10      R42   01/24/2017 Current
 Unspecified injury of neck
  11/29/2017 17:02 EST Villalon, Salvador MD                                                     ICD-10   S199XX   05/02/2017 Resolved    11/29/2017

Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor        Bureau of Prisons - SHE                                       Page 4 of 5
Reg #: Redacted                                     Inmate Name: BELTON, MARCUS

 Description                                                                             Axis Code Type     Code    Diag. Date Status     Status Date
        L neck induration
  05/02/2017 12:07 EST McPherson, Bernard APRN                                                   ICD-10   S199XX    05/02/2017 Current
        L neck induration
 Confirmed case COVID-19
  05/11/2020 18:32 EST Figlenski, Jessica WXRO                                                   ICD-10    U07.1    04/06/2020 Resolved    05/11/2020
                          QI/IPC/RN
        4/6/2020 collection: (+) COVID 19 test result---In Lab Reports
  04/22/2020 08:16 EST Ratliff, J. OMDT, APRN                                                    ICD-10    U07.1    04/06/2020 Current
        4/6/2020 collection: (+) COVID 19 test result---In Lab Reports
 Encounter for general adult medical exam without abnormal findings
  11/29/2017 17:02 EST Villalon, Salvador MD                                                     ICD-10    Z0000    10/12/2016 Resolved    11/29/2017
  10/12/2016 14:59 EST Malingkas, Victoria MLP                                                   ICD-10    Z0000    10/12/2016 Current
 Suspect for COVID-19 Coronavirus like illness
  04/10/2020 00:44 EST Figlenski, Jessica WXRO                                                   ICD-10    Z0489-   04/06/2020 Resolved    04/09/2020
                       QI/IPC/RN
  04/06/2020 18:19 EST Cullop, J. FNP-BC                                                         ICD-10    Z0489-   04/06/2020 Current
 Quarantine - asymptomatic person in quarantine
  04/06/2020 18:19 EST Cullop, J. FNP-BC                                                         ICD-10   Z0489-q   04/01/2020 Resolved    04/06/2020
  04/02/2020 00:46 EST Dixon, Thomas RN/IDC/IOP                                                  ICD-10   Z0489-q   04/01/2020 Current
 Body mass index (BMI) 32.0-32.9, adult
  08/20/2018 12:31 EST Watson, William MD                                                        ICD-10    Z6832    02/21/2018 Resolved    08/20/2018
  02/21/2018 20:02 EST Watson, William MD                                                        ICD-10    Z6832    02/21/2018 Current
 Patient's noncompliance with other medical treatment and regimen
  02/21/2018 20:04 EST Watson, William MD                                                        ICD-10    Z9119    11/21/2017 Resolved    02/21/2018
  11/21/2017 15:56 EST Hernandez, Martin MLP                                                     ICD-10    Z9119    11/21/2017 Current


 Total: 42




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor        Bureau of Prisons - SHE                                        Page 5 of 5
                                                     Bureau of Prisons
                                                      Health Services
                                                      Vision Screens
 Reg #: Redacted                                Inmate Name: BELTON, MARCUS

Vision Screen on 03/08/2016 13:03
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU: 20/20
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere         Cylinder       Axis           Add                     Sphere    Cylinder     Axis      Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test:
   Tonometry:       R: 16               L: 16
   Comments: BCVA OD 20/20, OS 20/20
                No Rx needed at this time
                Commissary readers recommended +1.50
     Orig Entered: 03/08/2016 16:04 EST Wang, L. OD




Generated 10/13/2020 09:01 by Carpenter, Katherine         Bureau of Prisons - SHE                            Page 1 of 3
 Reg #: Redacted                                Inmate Name: BELTON, MARCUS

Vision Screen on 12/30/2015 07:10
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU: 20/20
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder      Axis           Add                     Sphere    Cylinder     Axis      Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test: Normal
   Tonometry: R:                        L:
   Comments:
        Orig Entered:    12/30/2015 10:18 EST Hernandez, Martin MLP




Generated 10/13/2020 09:01 by Carpenter, Katherine         Bureau of Prisons - SHE                            Page 2 of 3
 Reg #: Redacted                                Inmate Name: BELTON, MARCUS

Vision Screen on 09/08/2014 09:34
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU: 20/20
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder      Axis           Add                     Sphere    Cylinder     Axis      Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test: Normal
   Tonometry: R:                        L:
   Comments:
        Orig Entered:    09/08/2014 12:36 EST Muhammad, O. AHSA/PA-C




Generated 10/13/2020 09:01 by Carpenter, Katherine         Bureau of Prisons - SHE                            Page 3 of 3
                                                                             Bureau of Prisons
                                                                              Health Services
                                                                              Immunizations
Begin Date: 10/13/2019                                                End Date:      10/13/2020
Reg #:          Redacted                                              Inmate Name: BELTON, MARCUS
Immunization                    Immunization Date      Administered Location                        Dosage Drug Mfg.   Lot #   Exp Date
Influenza - Immunization        11/06/2019             Refused
      Fluarix Quadrivalent
             Orig Entered: 11/06/2019 15:27 EST Blitch, Hilary RN, IOP/IDC
Pneumovax 23                    01/29/2020             Refused
             Orig Entered: 01/29/2020 14:16 EST Johnson, Sara RN
Total: 2




Generated 10/13/2020 09:01 by Carpenter, Katherine WXR Atty Advisor               Bureau of Prisons - SHE                                 Page 1 of 1
                                                                 0
                                                         Bureau of Prisons




                                                              /2
                                                          Health Services




                                                     3
                                                        Medical Duty Status




                                                  /1
     Reg #: Redacted                                    Inmate Name: BELTON, MARCUS




                                          10
     Housing Status
         confined to the living quarters except          meals             pill line     treatments        Exp. Date:




                                   S
         on complete bed rest:                bathroom privileges only                                     Exp. Date:
      X cell:
                              U
                 X cell on first floor    single cell X lower bunk        airborne infection isolation     Exp. Date:     12/13/2020
                           C
      X other: NO STAIRS                                                                                   Exp. Date:     12/13/2020
     Physical Limitation/Restriction
                    R




                                                                                                            20
          all sports                                                                                       Exp. Date:
       A


          weightlifting:      upper body            lower body                                             Exp. Date:




                                                                                             20
     ,M



      X cardiovascular exercise:         X running X jogging          walking    X softball                Exp. Date:     04/30/2020
                                   X football    X basketball X handball           stationary equipment




                                                                                           3/
     N




      X other: Inmate can wear his personal soft shoes.                                                    Exp. Date:     12/13/2020




                                                                                         /1
 O




     May have the following equipment in his / her possession:




                                                                                  10
LT




     Equipment                                                              Start Date            End Date              Return Date
     Brace - back                                                           12/17/2018            04/30/2020
     Brace - knee
                                                                           S08/29/2018            04/30/2020
       size medium
                                                                     U
     Brace - ankle                                                          08/07/2018            04/30/2020
                                                                 C

     Walker                                                                 10/26/2016            12/30/2020
                                                              R


     Work Restriction / Limitation:
                                                      A



     Cleared for Food Service: Yes
                                            ,M




     Restriction                                                                                                  Expiration Date




                                                                                                                                       2
     No Climbing                                                                                                  12/13/2020




                                                                                                                                   3/
                                                                                                                  12/13/2020
                                         N




     No Ladders




                                                                                                                         /1
     No Lifting More Than 15 Pounds                                                                               12/13/2020
                            TO




     Comments: Hx Left ankle fracture GSW with bone graft and ORIF
                                                                                                                       10
                                         Hoen, Liza PA-C                                                  12/30/2019
                   EL




     Health Services Staff                                                                                   Date
                                                                                                            S

     Inmate Name:                 BELTON, MARCUS                     Reg #:       Redacted        Quarters:    F02
                                                                                                           U
                B




                                                                                                         C


     ALL EXPIRATION DATES ARE AT 24:00
                                                                                               R
                                                                                              A
                                                                               ,M
                                                                              N
                                                                        O
                                                               LT




     Generated 10/13/2020 09:01 by Carpenter, Katherine WXR   Bureau of Prisons - SHE                                    Page 1 of 1
                                                                 0
                                                         Bureau of Prisons




                                                              /2
                                                          Health Services




                                                     3
                                                        Medical Duty Status




                                                  /1
     Reg #: Redacted                                    Inmate Name: BELTON, MARCUS




                                          10
     Housing Status
         confined to the living quarters except          meals             pill line     treatments        Exp. Date:




                                   S
         on complete bed rest:                bathroom privileges only                                     Exp. Date:
      X cell:
                              U
                 X cell on first floor    single cell X lower bunk        airborne infection isolation     Exp. Date:     12/13/2020
                           C
      X other: NO STAIRS                                                                                   Exp. Date:     12/13/2020
     Physical Limitation/Restriction
                    R




                                                                                                            20
          all sports                                                                                       Exp. Date:
       A


          weightlifting:      upper body            lower body                                             Exp. Date:




                                                                                             20
     ,M



      X cardiovascular exercise:         X running X jogging          walking    X softball                Exp. Date:     04/30/2020
                                   X football    X basketball X handball           stationary equipment




                                                                                           3/
     N




      X other: Inmate can wear his personal soft shoes.                                                    Exp. Date:     12/13/2020




                                                                                         /1
 O




     May have the following equipment in his / her possession:




                                                                                  10
LT




     Equipment                                                              Start Date            End Date              Return Date
     Brace - back                                                           12/17/2018            04/30/2020
     Brace - knee
                                                                           S08/29/2018            04/30/2020
       size medium
                                                                     U
     Brace - ankle                                                          08/07/2018            04/30/2020
                                                                 C

     Walker                                                                 10/26/2016            12/30/2020
                                                              R


     Work Restriction / Limitation:
                                                      A



     Cleared for Food Service: Yes
                                            ,M




     Restriction                                                                                                  Expiration Date




                                                                                                                                       2
     No Climbing                                                                                                  12/13/2020




                                                                                                                                   3/
                                                                                                                  12/13/2020
                                         N




     No Ladders




                                                                                                                         /1
     No Lifting More Than 15 Pounds                                                                               12/13/2020
                            TO




     Comments: Hx Left ankle fracture GSW with bone graft and ORIF
                                                                                                                       10
                                         Hoen, Liza PA-C                                                  12/13/2019
                   EL




     Health Services Staff                                                                                   Date
                                                                                                            S

     Inmate Name:                 BELTON, MARCUS                     Reg #:       Redacted        Quarters:    F02
                                                                                                           U
                B




                                                                                                         C


     ALL EXPIRATION DATES ARE AT 24:00
                                                                                               R
                                                                                              A
                                                                               ,M
                                                                              N
                                                                        O
                                                               LT




     Generated 10/13/2020 09:01 by Carpenter, Katherine WXR   Bureau of Prisons - SHE                                    Page 1 of 1
                                                      Bureau of Prisons
                                                       Health Services
                                                     Medication Summary
                                                          Historical
Complex: LOX--LOMPOC FCC                                         Begin Date: 10/13/2019           End Date: 10/13/2020
Inmate:  BELTON, MARCUS                                          Reg #:      Redacted             Quarter:  F02-004L

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies:
   Allergy                                            Reaction                       Date Noted
   Ibuprofen                                          Unknown                        08/25/2014
   Hydrochlorothiazide                                Unknown                        08/25/2014
   Bactrim DS                                         Rash                           08/10/2018

Active Prescriptions
   amLODIPine 10 MG TAB
   Take one tablet (10 MG) by mouth daily (per provider) ***pill line*** ***pill line***
   Rx#: 313493-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/03/20         Exp: 01/02/21        D/C: 04/16/20           Pharmacy Dispensings: 30 TAB in 284 days

   amLODIPine 10 MG TAB
   Take one tablet (10 MG) by mouth daily (per provider) ***pill line*** ***pill line***
   Rx#: 320772-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 04/15/21        D/C: 06/12/20           Pharmacy Dispensings: 60 TAB in 181 days

   amLODIPine 10 MG TAB
   Take one tablet (10 MG) by mouth daily
   Rx#: 325982-LOX         Doctor: Watson, William MD
   Start: 04/20/20         Exp: 04/20/21    D/C: 08/14/20                  Pharmacy Dispensings: 60 TAB in 176 days

   amLODIPine 10 MG TAB
   Take one tablet (10 MG) by mouth daily ***pill line***
   Rx#: 330118-LOX         Doctor: Watson, William MD
   Start: 08/13/20         Exp: 08/13/21                                   Pharmacy Dispensings: 67 TAB in 61 days

   Acetaminophen 325 MG Tab
   Take one tablet (325 MG) by mouth four times daily
   Rx#: 313753-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/02/20         Exp: 06/30/20                                   Pharmacy Dispensings: 60 TAB in 285 days

   Acetaminophen 325 MG Tab
   Take two tablets (650 MG) by mouth four times daily for 7 days
   Rx#: 320222-LOX         Doctor: Cullop, J. FNP-BC
   Start: 04/07/20         Exp: 04/14/20                                   Pharmacy Dispensings: 56 TAB in 189 days

   Acetaminophen 325 MG Tab

Generated 10/13/2020 09:01 by Carpenter, Katherine      Bureau of Prisons - SHE                               Page 1 of 4
Complex: LOX--LOMPOC FCC                                    Begin Date: 10/13/2019           End Date: 10/13/2020
Inmate:  BELTON, MARCUS                                     Reg #:      Redacted             Quarter:  F02-004L


Active Prescriptions
   Take two tablets (650 MG) by mouth four times daily for 7 days
   Rx#: 320781-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 04/22/20                                Pharmacy Dispensings: 48 TAB in 181 days

   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   *SHAKE WELL* inhale 2 puffs by mouth every four hours
   Rx#: 320223-LOX           Doctor: Cullop, J. FNP-BC
   Start: 04/07/20           Exp: 04/21/20                              Pharmacy Dispensings: 8.5 GM in 189 days

   Aspirin 81 MG EC Tab
   Take one tablet (81 MG) by mouth daily with food ***Do Not Crush***
   Rx#: 313754-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/02/20         Exp: 01/01/21        D/C: 08/14/20      Pharmacy Dispensings: 90 TAB in 285 days

   Aspirin 81 MG EC Tab
   Take one tablet (81 MG) by mouth daily with food ***Do Not Crush*** ***pill line***
   Rx#: 330119-LOX         Doctor: Watson, William MD
   Start: 08/13/20         Exp: 08/13/21                           Pharmacy Dispensings: 67 TAB in 61 days

   Atorvastatin 20 MG TAB
   Take one tablet (20 MG) by mouth at bedtime ***pill line*** ***pill line***
   Rx#: 313481-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/03/20         Exp: 01/02/21       D/C: 04/16/20             Pharmacy Dispensings: 30 tab in 284 days

   Atorvastatin 20 MG TAB
   Take one tablet (20 MG) by mouth at bedtime ***pill line*** ***pill line***
   Rx#: 320773-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 04/15/21       D/C: 06/12/20             Pharmacy Dispensings: 120 tab in 181 days

   Atorvastatin 20 MG TAB
   Take one tablet (20 MG) by mouth at bedtime
   Rx#: 325984-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 04/15/21       D/C: 08/14/20            Pharmacy Dispensings: 60 tab in 181 days

   Atorvastatin 20 MG TAB
   Take one tablet (20 MG) by mouth at bedtime ***pill line***
   Rx#: 330120-LOX         Doctor: Watson, William MD
   Start: 08/13/20         Exp: 08/13/21                                Pharmacy Dispensings: 67 tab in 61 days

   Benzonatate 100 MG CAP
   Take one capsule (100 MG) by mouth every twelve hours for 4 days ***Do Not Crush***
   Rx#: 320294-LOX        Doctor: Cullop, J. FNP-BC
   Start: 04/08/20        Exp: 04/12/20                           Pharmacy Dispensings: 8 CAP in 188 days

Generated 10/13/2020 09:01 by Carpenter, Katherine   Bureau of Prisons - SHE                               Page 2 of 4
Complex: LOX--LOMPOC FCC                                    Begin Date: 10/13/2019           End Date: 10/13/2020
Inmate:  BELTON, MARCUS                                     Reg #:      Redacted             Quarter:  F02-004L


Active Prescriptions
   Doxazosin 1 MG Tab
   Take one tablet (1 MG) by mouth at bedtime ***pill line*** ***pill line***
   Rx#: 313482-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/03/20         Exp: 07/01/20       D/C: 04/16/20             Pharmacy Dispensings: 30 TAB in 284 days

   Doxazosin 1 MG Tab
   Take one tablet (1 MG) by mouth at bedtime ***pill line*** ***pill line***
   Rx#: 320774-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 10/12/20       D/C: 06/12/20             Pharmacy Dispensings: 60 TAB in 181 days

   Doxazosin 1 MG Tab
   Take one tablet (1 MG) by mouth at bedtime
   Rx#: 325983-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 10/12/20      D/C: 08/14/20             Pharmacy Dispensings: 60 TAB in 181 days

   Doxazosin 1 MG Tab
   Take one tablet (1 MG) by mouth at bedtime ***pill line***
   Rx#: 330121-LOX         Doctor: Watson, William MD
   Start: 08/13/20         Exp: 02/09/21                                Pharmacy Dispensings: 67 TAB in 61 days

   glipiZIDE 5 MG TAB
   Take one-half (1/2) tablet (2.5 MG) by mouth twice daily with food ***self carry***
   Rx#: 332602-LOX           Doctor: Dhaliwal, Jaspal MD
   Start: 09/21/20           Exp: 03/20/21                             Pharmacy Dispensings: 37 TAB in 22 days

   Ibuprofen 400 MG Tab
   Take two tablets (800 MG) by mouth three times daily with food pp
   *replaces 800mg
   Rx#: 301705-LOX         Doctor: Watson, William MD
   Start: 07/10/19         Exp: 12/29/19                             Pharmacy Dispensings: 270 TAB in 461 days

   Lisinopril 20 MG Tab
   Take one tablet (20 MG) by mouth each day
   Rx#: 296756-LOX         Doctor: Souferzadeh, Navid MD
   Start: 05/01/19         Exp: 10/28/19                                Pharmacy Dispensings: 120 TAB in 531 days

   Lisinopril 20 MG Tab
   Take one tablet (20 MG) by mouth each day (per provider ) ***pill line*** ***pill line***
   Rx#: 313483-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/03/20         Exp: 01/02/21      D/C: 04/16/20            Pharmacy Dispensings: 30 TAB in 284 days

   Lisinopril 10 MG Tab
   Take one tablet (10 MG) by mouth daily
   Rx#: 320775-LOX         Doctor: Watson, William MD
Generated 10/13/2020 09:01 by Carpenter, Katherine   Bureau of Prisons - SHE                              Page 3 of 4
Complex: LOX--LOMPOC FCC                                       Begin Date: 10/13/2019           End Date: 10/13/2020
Inmate:  BELTON, MARCUS                                        Reg #:      Redacted             Quarter:  F02-004L


Active Prescriptions
   Start: 04/15/20              Exp: 10/12/20        D/C: 08/14/20         Pharmacy Dispensings: 90 TAB in 181 days

   Lisinopril 10 MG Tab
   Take one tablet (10 MG) by mouth daily ***pill line***
   Rx#: 330122-LOX         Doctor: Watson, William MD
   Start: 08/13/20         Exp: 02/09/21                                   Pharmacy Dispensings: 67 TAB in 61 days

   metFORMIN HCl 500 MG Tab
   Take one tablet (500 MG) by mouth twice daily (per provider) ***pill line*** ***pill line***
   Rx#: 313484-LOX         Doctor: Dhaliwal, Jaspal MD
   Start: 01/03/20         Exp: 01/02/21       D/C: 04/16/20          Pharmacy Dispensings: 60 TAB in 284 days

   metFORMIN HCl 1000 MG Tab
   Take one tablet (1000 MG) by mouth two times a day
   Rx#: 320776-LOX         Doctor: Watson, William MD
   Start: 04/15/20         Exp: 10/12/20      D/C: 08/14/20                Pharmacy Dispensings: 240 TAB in 181 days

   metFORMIN HCl 1000 MG Tab
   Take one tablet (1000 MG) by mouth two times a day ***pill line***
   Rx#: 330123-LOX         Doctor: Watson, William MD
   Start: 08/13/20         Exp: 02/09/21                             Pharmacy Dispensings: 120 TAB in 61 days

   methylPREDNISolone 4 MG Tab [ 21 count Pack]
   Take tablets by mouth each day according to package directions for 6 days (**USP night stock)
   Rx#: 312040-LOX         Doctor: Hoen, Liza PA-C
   Start: 12/12/19         Exp: 12/18/19                            Pharmacy Dispensings: 21 tab in 306 days

   Promethazine HCl Inj 25 MG/ML,1ML
   inject 25mg Intra-Muscularly one time dose given AS NEEDED ***pill line*** ***pill line***
   Rx#: 319982-LOX          Doctor: Souferzadeh, Navid MD
   Start: 03/29/20          Exp: 03/29/20                        Pharmacy Dispensings: 0 ML in 198 days




Generated 10/13/2020 09:01 by Carpenter, Katherine      Bureau of Prisons - SHE                              Page 4 of 4
                                            FMC Rochester
                                            2110 E. Center Street
                                            Rochester, MN 55904
                                               507-287-0674
                                                                              *** Sensitive But Unclassified ***
Name    BELTON, MARCUS            Facility USP Lompoc                      Collected 09/23/2020 11:31,
Reg #   Redacted                  Order Unit F02-004L                      10/01/2020 11:52
DOB     Redacted                  Provider Jaspal Dhaliwal, MD             Received 10/02/2020 08:47
Sex     M                                                                  Reported 10/02/2020 11:24
                                                                           LIS ID     002201669


                                      SPECIAL CHEMISTRY
T4, Free                                      1.46                         0.93-1.70                 ng/dL
TSH                                           2.45                         0.27-4.20                uIU/mL




   FLAG LEGEND      L=Low L!=Low Critical   H=High H!=High Critical   A=Abnormal A! =Abnormal Critical
                                                                                  Page 1 of 1
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                    Race:       BLACK
Encounter Date: 10/02/2020 11:25             Provider:     Lab Result Receive   Facility:   LOM

Cosigned by Dhaliwal, Jaspal MD on 10/05/2020 07:32.




                                             Bureau of Prisons - LOF
                                                      FMC Rochester
                                                     2110 E. Center Street
                                                     Rochester, MN 55904
                                                        507-287-0674
                                                                                              *** Sensitive But Unclassified ***
Name    BELTON, MARCUS                     Facility USP Lompoc                              Collected 10/01/2020 11:52
Reg #   Redacted                           Order Unit F02-003L                              Received 10/02/2020 08:47
DOB     Redacted                           Provider Victoria Balogun, NP                    Reported 10/02/2020 10:31
Sex     M                                                                                   LIS ID     265202190


                                                      CHEMISTRY
Sodium                             L                    133                                  136-145                mmol/L
Potassium                                                4.3                                  3.5-5.1               mmol/L
Chloride                           L                     97                                  98-107                 mmol/L
CO2                                L                     21                                   22-29                 mmol/L
BUN                                                       9                                    6-20                 mg/dL
Creatinine                                              1.15                                0.67-1.17               mg/dL
eGFR (IDMS)                                             >60
  GFR units measured as mL/min/1.73m^2.
  If African American multiply by 1.210.
  A calculated GFR <60 suggests chronic kidney disease if found over a 3 month period.
Calcium                                                 9.5                                 8.6-10.0                 mg/dL
Glucose                            H                    424                                  74-109                  mg/dL
AST                                H                     42                                   10-40                   U/L
ALT                                H                     47                                    8-41                   U/L
Alkaline Phosphatase                                    107                                  49-126                   U/L
Bilirubin, Total                                         0.7                                  0.1-1.2                mg/dL
Total Protein                                            6.9                                  6.6-8.7                g/dL
Albumin                                                  4.5                                  3.5-5.2                g/dL
Globulin                                                 2.4                                  2.0-3.7                g/dL
Alb/Glob Ratio                                          1.88                                1.00-2.30
Anion Gap                                               14.3                                 9.0-19.0
BUN/Creat Ratio                                          7.9                                 5.0-30.0

                                                    HEMATOLOGY
WBC                                                      7.0                                3.5-10.5                  K/uL
NRBC%                                                    0.0
RBC                                                     4.91                              4.10-6.00                   M/uL
Hemoglobin                                              14.7                              12.0-17.5                   g/dL
Hematocrit                                              43.5                              38.8-50.0                    %
MCV                                                     88.6                             76.0-100.0                    fL
MCH                                                     29.9                              27.0-33.0                    pg
MCHC                                                    33.8                              28.0-36.0                   g/dL
RDW-CV                                                  12.6                              12.0-15.0                    %
Platelet                                                229                                150-450                    K/uL
MPV                                H                    11.8                               6.9-10.5                    fL
Neutrophils %                                           53.4                                                           %
  Therapeutic decision making should be based on absolute values, rather than percentages
Lymphocytes %                                           39.8                                                           %


   FLAG LEGEND           L=Low L!=Low Critical       H=High H!=High Critical       A=Abnormal A! =Abnormal Critical
                                                                                                  Page 1 of 2
                                                 FMC Rochester
                                                 2110 E. Center Street
                                                 Rochester, MN 55904
                                                    507-287-0674
                                                                                   *** Sensitive But Unclassified ***
Name    BELTON, MARCUS                 Facility USP Lompoc                      Collected 10/01/2020 11:52
Reg #   Redacted                       Order Unit F02-003L                      Received 10/02/2020 08:47
DOB     Redacted                       Provider Victoria Balogun, NP            Reported 10/02/2020 10:31
Sex     M                                                                       LIS ID     265202190


                                                 HEMATOLOGY
Monocytes %                                        5.6                                                     %
Eosinophils %                                       0.6                                                    %
Basophils %                                         0.3                                                    %
Immature Granulocytes %                             0.3                                                    %
Neutrophils #                                       3.7                          1.1-7.9                  K/uL
Lymphocytes #                                       2.8                          0.5-4.7                  K/uL
Monocytes #                                         0.4                          0.0-1.3                  K/uL
Eosinophils #                                       0.0                          0.0-0.7                  K/uL
Basophils #                                         0.0                          0.0-0.2                  K/uL
Immature Granulocytes #                            0.02                                                  10^3/uL

                                             HEMOGLOBIN A1C
Hemoglobin A1C                   H                 12.1                            <5.7                     %
  5.7 - 6.4 Increased Risk
     > 6.4 Diabetes




   FLAG LEGEND           L=Low L!=Low Critical   H=High H!=High Critical   A=Abnormal A! =Abnormal Critical
                                                                                          Page 2 of 2
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                    Race:       BLACK
Encounter Date: 10/02/2020 10:46             Provider:     Lab Result Receive   Facility:   LOM

Cosigned with New Encounter Note by Dhaliwal, Jaspal MD on 10/08/2020 07:46.




                                             Bureau of Prisons - LOF
BELTON,MARCUS
DOB: Redacted          Age: 49          Specimen: EN630087W            Collected: 10/01/2020 10:00     Client #: 93436605
Sex: M                 Fasting: U       Requisition: 4876478           Received: 10/02/2020 04:16      US PENITENTIARY
Phone:                                  Lab Reference ID: 002201669    Reported: 10/02/2020 05:48      ATTN: HEALTH SERVICES UNIT
Patient ID: Redacted                    Report Status: FINAL                                           3901 KLEIN BLVD
                                                                                                       LOMPOC, CA 93436-2706
                                                                                                       Phone: (805) 735-2771
                                                                                                       Fax: (805) 737-3105

      URINALYSIS MACROSCOPIC                                       FINAL                                                                                                     Lab: EN

 Analyte                                                                                             Value

 COLOR (5778-6)                                                                                YELLOW          Reference Range: YELLOW                                             FINAL



 APPEARANCE (5767-9)                                                                              CLEAR        Reference Range: CLEAR                                              FINAL



 SPECIFIC GRAVITY (5811-5)                                                                            1.014    Reference Range: 1.001-1.035                                        FINAL



 PH (5803-2)                                                                                            5.5    Reference Range: 5.0-8.0                                            FINAL



      GLUCOSE (25428-4)                                                                                  3+    Reference Range: NEGATIVE                                           FINAL



 BILIRUBIN (5770-3)                                                                         NEGATIVE           Reference Range: NEGATIVE                                           FINAL



 KETONES (2514-8)                                                                           NEGATIVE           Reference Range: NEGATIVE                                           FINAL



      OCCULT BLOOD (5794-3)                                                                       TRACE        Reference Range: NEGATIVE                                           FINAL



 PROTEIN (20454-5)                                                                          NEGATIVE           Reference Range: NEGATIVE                                           FINAL



 NITRITE (5802-4)                                                                           NEGATIVE           Reference Range: NEGATIVE                                           FINAL



 LEUKOCYTE ESTERASE (5799-2)                                                                NEGATIVE           Reference Range: NEGATIVE                                           FINAL




Performing Sites
EN Quest Diagnostics-West Hills, 8401 Fallbrook Ave, West Hills, CA 91304-3226 Laboratory Director: Tab Toochinda MD


Key
    Priority Out of Range             Out of Range          PEND   Pending Result           PRE      Preliminary Result       FINAL   Final Result       RE   Reissued Result




Quest, Quest Diagnostics, the associated logo, Nichols Institute, Interactive Insights and all associated Quest Diagnostics marks are the registered trademarks of Quest Diagnostics. All
third party marks - '®' and '™' - are the property of their respective owners. Privacy policy can be found at: http://questdiagnostics.com/home/privacy-policy/online-privacy.html . © 2020
Quest Diagnostics Incorporated. All rights reserved.




BELTON,MARCUS (EN630087W)                                                                   1/1                                                                                   10/2/20
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                    Race:       BLACK
Encounter Date: 10/02/2020 08:12             Provider:     Lab Result Receive   Facility:   LOM

Cosigned by Dhaliwal, Jaspal MD on 10/06/2020 13:51.




                                             Bureau of Prisons - LOF
                                                    FMC Rochester
                                                   2110 E. Center Street
                                                   Rochester, MN 55904
                                                      507-287-0674
                                                                                       *** Sensitive But Unclassified ***
 Name        BELTON, MARCUS              Facility USP Lompoc                        Collected 09/23/2020 11:31
 Reg #       Redacted                    Order Unit F02-004L                        Received
 DOB         Redacted                    Provider Jaspal Dhaliwal, MD               Reported 09/23/2020 11:31
 Sex         M                                                                      LIS ID     002201669


                                         REFUSAL / REJECT / CANCEL

Duplicate test listed below canceled and have been/will be processed on another order ID.

CBC w/ Differential, Comprehensive Metabolic Profile
  Complete




     FLAG LEGEND         L=Low L!=Low Critical     H=High H!=High Critical    A=Abnormal A! =Abnormal Critical
                                                                                            Page 1 of 1
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                    Race:       BLACK
Encounter Date: 09/23/2020 11:31             Provider:     Lab Result Receive   Facility:   LOM

Cosigned by Dhaliwal, Jaspal MD on 09/23/2020 13:25.




                                             Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                 Reg #:      Redacted
Date of Birth:  Redacted                     Sex:         M                    Race:       BLACK
Encounter Date: 04/09/2020 12:28             Provider:    Lab Result Receive   Facility:   LOM

Cosigned by Watson, William MD on 04/10/2020 17:52.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                 Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                    Race:       BLACK
Encounter Date: 04/09/2020 12:28            Provider:     Lab Result Receive   Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:02.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                 Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                    Race:       BLACK
Encounter Date: 04/09/2020 12:27            Provider:     Lab Result Receive   Facility:   LOM

Cosigned by Souferzadeh, Navid MD on 04/14/2020 13:20.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                 Reg #:      Redacted
Date of Birth:  Redacted                    Sex:          M                    Race:       BLACK
Encounter Date: 04/09/2020 12:27            Provider:     Lab Result Receive   Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:02.




                                            Bureau of Prisons - LOM
                                                 FMC Rochester
                                                 2110 E. Center Street
                                                 Rochester, MN 55904
                                                    507-287-0674
                                                                                   *** Sensitive But Unclassified ***
Name    BELTON, MARCUS                 Facility USP Lompoc                      Collected 11/06/2019 08:37
Reg #   Redacted                       Order Unit F02-004L                      Received 11/07/2019 08:18
DOB     Redacted                       Provider Liza Hoen, PA-C                 Reported 11/07/2019 11:08
Sex     M                                                                       LIS ID     182192098


                                                 CHEMISTRY
Cholesterol                                        162                           50-200                   mg/dL
Triglycerides                    H                 178                            <150                    mg/dL
HDL Cholesterol                  L                 37                             40-60                   mg/dL
LDL Cholesterol (calc)                             89                             0-130                   mg/dL
Chol/HDL Ratio                   H                 4.4                           0.0-4.0

                                             HEMOGLOBIN A1C
Hemoglobin A1C                   H                  7.1                            <5.7                     %
  5.7 - 6.4 Increased Risk
     > 6.4 Diabetes




   FLAG LEGEND           L=Low L!=Low Critical   H=High H!=High Critical   A=Abnormal A! =Abnormal Critical
                                                                                          Page 1 of 1
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                    Race:       BLACK
Encounter Date: 11/07/2019 11:56             Provider:     Lab Result Receive   Facility:   LOM

Reviewed by Hoen, Liza PA-C on 11/08/2019 12:44.




                                             Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    BELTON, MARCUS                                                  Reg #:      Redacted
Date of Birth:  Redacted                     Sex:          M                    Race:       BLACK
Encounter Date: 11/07/2019 11:56             Provider:     Lab Result Receive   Facility:   LOM

Cosigned by Watson, William MD on 12/03/2019 17:03.




                                             Bureau of Prisons - LOF
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     BELTON, MARCUS                                        Reg #:      Redacted
Date of Birth:   Redacted                    Sex:          M           Race:       BLACK
Scanned Date:    09/30/2020 14:34 EST                                  Facility:   LOM

Reviewed by Dhaliwal, Jaspal MD on 10/01/2020 06:48.




                                             Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     BELTON, MARCUS                                       Reg #:      Redacted
Date of Birth:   Redacted                   Sex:          M           Race:       BLACK
Scanned Date:    04/15/2020 14:50 EST                                 Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:20.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     BELTON, MARCUS                                               Reg #:      Redacted
Date of Birth:   Redacted                   Sex:          M                   Race:       BLACK
Scanned Date:    04/15/2020 12:13 EST                                         Facility:   LOM

Reviewed with New Encounter Note by Watson, William MD on 04/15/2020 16:08.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     BELTON, MARCUS                                       Reg #:      Redacted
Date of Birth:   Redacted                   Sex:          M           Race:       BLACK
Scanned Date:    04/10/2020 12:03 EST                                 Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:05.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     BELTON, MARCUS                                       Reg #:      Redacted
Date of Birth:   Redacted                   Sex:          M           Race:       BLACK
Scanned Date:    04/09/2020 15:10 EST                                 Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:04.




                                            Bureau of Prisons - LOM
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     BELTON, MARCUS                                       Reg #:      Redacted
Date of Birth:   Redacted                   Sex:          M           Race:       BLACK
Scanned Date:    04/09/2020 14:56 EST                                 Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:03.




                                            Bureau of Prisons - LOM
                                           USP Lompoc LOM
Patient:        BELTON, MARCUS (Male)                                       DOB:            09/12/71
Register#:      Redacted                                                    Age:            48
Date:           04/06/20 15:11                                              Status:         OP
Slicecount:     3
History:        Images Study Description: CHEST Body Part: CHEST
Priors:
Exams:          FILM CXR 2 VIEWS
Referring Phy:
Ordering Phy:
Ordering Phy #:
Accession Numbers: 202#BOP00170389
                                                   Final Report
Exam: FILM CXR

Chest PA and lateral views

INDICATION: No history available at this time
COMPARISON: No prior chest exams available. Thoracic spine exam 12/19/19
FINDINGS:

In the bilateral peripheral mid to lower lung field are patchy ill-defined alveolar opacities.
Low lung volumes are noted. Mild linear atelectasis bilateral midlung field.

Remaining lung fields are clear.
Redemonstration of retained bullet shrapnel fragment right posterior upper back soft tissues and
some posterior to the right shoulder.
The cardiomediastinal silhouette is within normal limits. No pleural effusions. Bony elements are
within normal limits for age. No acute osseous abnormality.
IMPRESSION:

1. In the bilateral peripheral mid to lower lung field are patchy ill-defined alveolar opacities. Multifocal
pneumonia considered which could be on viral or bacterial etiology. Correlate with clinical findings.
2. Mild linear atelectasis bilateral midlung field.

3. Remaining lung fields are clear.
4. Redemonstration of retained bullet shrapnel fragment right posterior upper back soft tissues and
some posterior to the right shoulder.
Radiologist:                   Farhad Khorashadi, MD
Study ready at 15:11 and initial results transmitted at 15:14
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     BELTON, MARCUS                                       Reg #:      Redacted
Date of Birth:   Redacted                   Sex:          M           Race:       BLACK
Scanned Date:    04/06/2020 19:01 EST                                 Facility:   LOM

Reviewed by Watson, William MD on 04/15/2020 16:01.




                                            Bureau of Prisons - LOM
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     BELTON, MARCUS                                        Reg #:      Redacted
Date of Birth:   Redacted                    Sex:          M           Race:       BLACK
Scanned Date:    12/19/2019 18:30 EST                                  Facility:   LOM

Reviewed by Dhaliwal, Jaspal MD on 12/20/2019 12:47.




                                             Bureau of Prisons - LOM
EXHIBIT B
From:               Eric Hammonds
To:                 Green, Thomas (USACAN)
Subject:            Defendant Marcus Belton (98903-011)
Date:               Thursday, October 15, 2020 2:03:16 PM


Mr. Green,

You inquired as to whether it could be determined if Mr. Belton was told by Medical staff at FCI Lompoc that he
would be "written up" or disciplined for seeking medical care or otherwise complaining about COVID-19
symptoms, as Mr. Belton appears to have made such allegation to Counsel. Due to the vagueness of the
allegation regarding the staff members from whom the statement came, it is difficult to conduct a thorough
review.

Nevertheless, I have searched defendant's electronic files where all reports, violations, written admonitions and
adjudications regarding the same are maintained. There is no reference in defendant's file to defendant being
written up, admonished or otherwise warned of any consequences on account of seeking medical treatment. On
the contrary, patients may seek assistance from medical at any time by simply making a request. A review of Mr.
Belton's medical records reveals he has received significant treatment from medical for various issues.

I have also reviewed the electronic administrative remedy file, which contains all grievances filed by inmates who
may have any complaints about any condition of confinement, such as the provision of medical care or
complaints about staff mistreatment. Although Mr. Belton filed 16 administrative remedies concerning a variety of
grievances throughout his incarceration at Lompoc, which includes a prior complaint of staff misconduct and
retaliation, there was no record of a grievance submitted alleging he would be written up or retaliated against for
seeking medical care. Should Mr. Belton feel he was treated inappropriately by staff, he may file a request for
administrative remedy consistent with the provisions of 28 C.F.R. 542, which, as in his past instances, would result
in a formal review by institution staff and a written response.

  

Eric W. Hammonds
Senior Attorney
U.S. Department of Justice
Federal Bureau of Prisons
Western Regional Office CLC
(209) 956-9735

*Please note: At the present time, I am primarily on a telework schedule and if not available on my direct work
number, I can be reached via Email or at (832) 865-7925.



SENSITIVE / ATTORNEY-CLIENT PRIVILEGED COMMUNICATION
The information contained in this electronic message and any and all accompanying documents constitutes
sensitive information. This information is the property of the U.S. Department of Justice. If you are not the
intended recipient of this information, any disclosure, copying, distribution, or the taking of any action in reliance
on this information is strictly prohibited. If you received this message in error, please notify us immediately at the
above number to make arrangements for its immediate return.
